            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    1 of 172of 72




      RACHEL LEDERMAN, SBN                   TIFANEI RESSL-MOYER, SBN 319721
1
      130192                                 Lawyers’ Committee for Civil Rights of
2     Rachel Lederman & Alexsis C.           San Francisco Bay Area
      Beach, Attorneys                       131 Steuart Street
3     P.O. Box 40339                         San Francisco, CA 94105
4     San Francisco, CA 94140-0339           Telephone: (415) 543-9444
      Telephone: (415) 282-9300              tresslmoyer@lccrsf.org
5     rachel@sfbla.com
6                                            R. MICHAEL FLYNN, SBN 258732
      JAMES B. CHANIN, SBN 76043             Flynn Law Office
7     Law Offices of James B. Chanin         1720 Broadway, Ste 430
8
      3050 Shattuck Avenue                   P.O. Box 70973
      Berkeley, CA 94705                     Oakland CA 94612
9     Telephone: (510) 848-4752, Ext. 2      Telephone: (510) 893-3226
      jbcofc@aol.com                         michael@flo-law.com
10
                              UNITED STATES DISTRICT COURT
11    Attorneys for Plaintiffs
                          NORTHERN DISTRICT OF CALIFORNIA
12

13
     NAACP OF SAN JOSÉ/ SILICON VALLEY; SAN            Case No:
14   JOSÉ PEACE AND JUSTICE CENTER; M.
     MICHAEL ACOSTA, AS AN INDIVIDUAL;
15   AND JOSEPH CAÑAS; LESLIE VASQUEZ;                 CLASS ACTION
16   PETER ALLEN; SHAUNN CARTWRIGHT;                   COMPLAINT FOR
     YESSICA RILES; JOSÉ GUSTAVO FLORES                DAMAGES, DECLARATORY
17   RODRIGUEZ; ALEX LEE; JOSÉPH                       AND INJUNCTIVE RELIEF
18   MALDONADO; CINDY CUELLAR;
     MAHMOUDREZA NAEMEH; AND MEGAN                     42 U.S.C. § 1983
19   SWIFT, ON BEHALF OF THEMSELVES AND
20
     ALL OTHERS SIMILARLY SITUATED,                    JURY TRIAL DEMANDED

21         Plaintiffs,
22
           v.
23
     CITY OF SAN JOSÉ; SAM LICCARDO;
24
     EDGARDO GARCIA; DAVID SYKES; JASON
25   DWYER; RONNIE LOPEZ, LEE TASSIO, JARED
     YUEN; SEAN MICHAEL CURRY, OFFICER
26
     FNU DELGADO, and DOES 1-100,
27
     Defendants.
28


     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                     1
               Case
                  Case
                    5:20-cv-04824-BLF
                        5:21-cv-01705 Document
                                      Document147-1
                                                 FiledFiled
                                                       03/11/21
                                                            03/11/21
                                                                  Page
                                                                     Page
                                                                       2 of 272of 72




                                           I.      INTRODUCTION

1    1.        Black people have been hunted, brutalized and killed by the police since the
2    inception of law enforcement in the United States, including a demonstrable history of
3    violence in San José. This action arises out of protests across the nation in response to
4    the May 25, 2020 murder of George Floyd by Minneapolis Police Department officers.
5    Floyd’s death, so soon after law enforcement killed Breonna Taylor and Ahmaud
6    Arbery, mobilized millions of people around the country to condemn the deaths of
7    Black and Brown people by law enforcement in one of the largest social justice
8    movements in U.S. history.1
9    2.        In San José, thousands of demonstrators took to the streets on May 29, 2020, and
10   for several days thereafter, to express their view that police brutality and
11   institutionalized racism must end. But the demonstrators were met with brutal and

12   racially targeted repression by defendant CITY OF SAN JOSÉ.

13   3.        This is a civil rights action for damages, injunctive and declaratory relief arising

14
     from unconstitutional CITY OF SAN JOSÉ Police’s violence and arrests of

15
     demonstrators on May 29-31, 2020. Named plaintiffs M. MICHAEL ACOSTA (suing

16
     as an individual), and JOSEPH CAÑAS, LESLIE VASQUEZ, PETER ALLEN,
     SHAUNN CARTWRIGHT, YESSICA RILES, JOSÉ GUSTAVO FLORES
17
     RODRIGUEZ, ALEX LEE, JOSÉPH MALDONADO, CINDY CUELLAR,
18
     MAHMOUDREZA NAEMEH, AND MEGAN SWIFT (suing as individuals and class
19
     representatives) seek redress for the violation of their constitutional rights to assemble,
20
     protest, and be free from racial discrimination, disability discrimination, excessive
21
     force, and wrongful arrest. Organization plaintiffs NAACP OF SAN JOSÉ / SILICON
22
     VALLEY and SAN JOSÉ PEACE AND JUSTICE CENTER, along with all of the
23
     individual plaintiffs, seek prospective and declaratory relief to ensure the right to
24
     express viewpoints critical of the police or government in San José without fear of
25

26
           1
27          Larry Buchanan, Quoctrung Bui, and Jugal K. Patel, Black Lives Matter May Be the Largest Movement in
           U.S. History, N.Y. Times (Jul. 3, 2020), https://www.nytimes.com/interactive/2020/07/03/us/george-floyd-
28         protests-crowd-size.html.


     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                                             2
              Case
                 Case
                   5:20-cv-04824-BLF
                       5:21-cv-01705 Document
                                     Document147-1
                                                FiledFiled
                                                      03/11/21
                                                           03/11/21
                                                                 Page
                                                                    Page
                                                                      3 of 372of 72




     violent repression or wrongful arrest.

1
     4.       Starting on May 29, 2020, and continuing during the demonstrations on May 30,

2
     31, and thereafter, the CITY OF SAN JOSÉ Police fired impact munitions into the

3
     bodies of unarmed, predominately peaceful demonstrators, observers and journalists
     without justification; threw explosive flash-bang and “stinger” grenades at them;
4
     attacked them with chemical weapons; and beat them with hands and batons.
5
     5.       Impact munitions are widely known to cause serious harm. These munitions,
6
     also known as Projectile Impact Weapons (PIW), Specialty Impact Munitions (SIM), or
7
     Kinetic Impact Projectiles (KIP), can cause fractures, serious organ injuries, and death,
8
     especially when the point of impact is the head, neck, or torso.2 Two of the plaintiffs in
9
     this case were struck in the eye: plaintiff M. MICHAEL ACOSTA lost his eye entirely,
10
     and plaintiff JOSEPH CAÑAS sustained permanent vision impairment. Police also shot
11
     several plaintiffs with impact munitions in the groin area. The groin is another area
12
     where impact munitions can cause serious injuries or death if shot into.3
13
     6.       The CITY and its Police Department failed to establish policies to mitigate the
14
     risk of harm from impact munitions, were intentionally indifferent to the risk of these
15
     harms, and caused Plaintiffs’ injuries. Indeed, the CITY OF SAN JOSÉ has admitted
16
     that “[c]rowd control training has been minimal and infrequent” and that most of the
17
     commanders and officers assigned to the events at issue in this case were not trained
18
     adequately.4
19
     7.       The CITY OF SAN JOSÉ Police have a long history of targeting Black, Brown,
20
     and Muslim communities, or people who they perceive as such, for racially
21
     discriminatory policing, and unreasonable force. The pattern and practice of racially
22   discriminatory policing persisted on the abovementioned dates, constituting
23   discrimination based on race, religion and national origin. Plaintiffs such as MICHAEL
24

25
     2
       Rohini J. Haar, et al., Death, injury and disability from kinetic impact projectiles in crowd-control settings: a
26   systematic review. British Med. J. Open 1 (2017).
     3
       Id. at 5.
     4
27     Edgardo Garcia, Memorandum: Police Department Preliminary After Action Report for the Public Protests, Civil
     Unrest, and Law Enforcement Response From May 29 — June 7, 2020 1, 4-5 (2020),
28   https://sanjose.legistar.com/View.ashx?M=F&ID=8769493&GUID=3ED4A6F5-F069-4E7F-BADE-
     99421D9991B3.
     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                                                  3
              Case
                 Case
                   5:20-cv-04824-BLF
                       5:21-cv-01705 Document
                                     Document147-1
                                                FiledFiled
                                                      03/11/21
                                                           03/11/21
                                                                 Page
                                                                    Page
                                                                      4 of 472of 72




     ACOSTA, JOSEPH CAÑAS, LESLIE VASQUEZ, YESSICA RILES, JOSÉ

1
     GUSTAVO FLORES RODRIGUEZ, ALEX LEE, JOSÉPH MALDONADO, CINDY

2
     CUELLAR, MAHMOUDREZA NAEMEH, and others similarly situated, were

3
     targeted by CITY OF SAN JOSÉ Police Officers to be shot, beaten, and/or arrested.
     Additionally, MAHMOUDREZA NAEMEH was subjected to racial and/or religious
4
     slurs.
5
     8.       Defendants CITY OF SAN JOSÉ, SAM LICCARDO, EDGARDO GARCIA,
6
     DAVID SYKES, and DOE CITY OF SAN JOSÉ officials violated the plaintiffs’
7
     constitutional rights by maintaining customs, policies and/or practices which would
8
     foreseeably result in constitutional violations such as those suffered by the plaintiffs,
9
     and/or by their deliberate indifference in the hiring, training, supervision and discipline
10
     of CITY OF SAN JOSÉ Police Officers involved in the May 29 – June 7, 2020
11
     operations. Plaintiffs are informed and believe and thereon allege that Defendants
12
     encouraged, tacitly authorized, and/or condoned unlawful customs, policies and/or
13
     practices: the use of excessive force; the failure to report the use of excessive force; the
14
     failure to hold officers and supervisors accountable for the use of excessive force; the
15
     failure to enforce policies which were intended to prevent the use of excessive force on
16
     civilians and the violation of their rights to free speech, freedom of association and
17
     freedom of the press by CITY OF SAN JOSÉ Police Officers during demonstrations;
18
     firing chemical agents and impact munitions at non-violent persons; wrongful arrests
19
     without probable cause; the failure to hold officers and supervisors responsible for
20
     wrongful arrests; the racial and religious profiling of perceived Muslims and Black,
21
     Indigenous and people of color by CITY OF SAN JOSÉ Police Officers; the failure to
22   hold officers and supervisors accountable for racial profiling; the failure to enforce
23   policies which were intended to prevent racial and religious profiling by CITY OF SAN
24   JOSÉ Police Officers; and/or other unlawful customs, policies and/or practices.
25   9.       The CITY OF SAN JOSÉ Police Department’s mass use of excessive force
26   engulfed downtown San José in toxic chemical agents and caused chaos and panic as
27   police discharged explosive Flashbang and Stinger grenades into the crowd, shot people
28   with impact munitions, and used clubs and hands to beat demonstrators and push them

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                             4
              Case
                 Case
                   5:20-cv-04824-BLF
                       5:21-cv-01705 Document
                                     Document147-1
                                                FiledFiled
                                                      03/11/21
                                                           03/11/21
                                                                 Page
                                                                    Page
                                                                      5 of 572of 72




     to the ground. The burden of these brutal tactics fell disproportionately on

1
     demonstrators and observers with disabilities, who receive little or no notice or

2
     opportunity to comply with any police orders before the police subjected them to

3
     excessive force. In fact, demonstrators and observers were brutalized even as they
     informed officers of their disabilities and attempted to comply with police instructions.
4
                                  II. JURISDICTION AND VENUE
5
     10.      This action seeks damages and injunctive relief under 42 U.S.C. § 1983. This
6
     Court has jurisdiction over the action under 28 U.S.C. §§ 1331 and 1343. It has
7
     supplemental jurisdiction over the state law claims under 28 U.S.C. § 1367.
8
     11.      Venue properly lies within this District under 28 U.S.C. § 1391(b). The named
9
     defendants perform their official duties in this District, and the events and omissions
10
     giving rise to plaintiffs’ claims occurred in this District.
11
     12.      Plaintiffs M. MICHAEL ACOSTA; JOSEPH CAÑAS; LESLIE VASQUEZ;
12
     PETER ALLEN; SHAUNN CARTWRIGHT; YESSICA RILES; JOSÉ GUSTAVO
13
     FLORES RODRIGUEZ; ALEX LEE; JOSÉPH MALDONADO; CINDY CUELLAR;
14
     MAHMOUDREZA NAEMEH; and MEGAN SWIFT have each filed administrative
15
     claims with the CITY OF SAN JOSÉ, in compliance with California Government Code §
16
     910 et seq. All of the claims have been denied or have been deemed denied because they
17
     have been pending for more than 45 days.
18
                               III. INTRADISTRICT ASSIGNMENT
19
     13.      Pursuant to Local Rule 3-2(e), this action is properly assigned to the San José
20
     division of this Court.
21
                                             IV. PARTIES
22         A. PLAINTIFFS
23         1. Organization Plaintiffs
24   14.      Plaintiff NATIONAL ASSOCIATION FOR THE ADVANCEMENT OF
25   COLORED PEOPLE OF SAN JOSÉ/ SILICON VALLEY (hereafter, NAACP) is a
26   501(c)(3) nonprofit organization that works on issues related to equal access to education,
27   voter empowerment, criminal justice, police misconduct, health equity, and economic
28   growth for People of Color. The NAACP’s mission is to secure the political, educational,

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                               5
             Case
                Case
                  5:20-cv-04824-BLF
                      5:21-cv-01705 Document
                                    Document147-1
                                               FiledFiled
                                                     03/11/21
                                                          03/11/21
                                                                Page
                                                                   Page
                                                                     6 of 672of 72




     social, and economic equality of rights in order to eliminate race-based discrimination

1
     and ensure the health and well-being of all persons. NAACP’s constituents engage in

2
     public protest in San José on the issues NAACP is concerned about, including

3
     institutional racism and police brutality, and wish to continue to do so in the future, but
     they are not able to participate in public protests in San José without fear of unlawful,
4
     racially discriminatory policing, excessive force, and arrest without probable cause.
5
     Defendants’ actions interfered with the NAACP’s constituents’ rights to assembly and
6
     speech. NAACP plans to assist in and participate in similar events to the late May – early
7
     June, 2020, protests in the future, on its own or in conjunction with others, and is fearful
8
     that the same unlawful police actions in response to these and similar protests of
9
     institutional racism and police brutality will be repeated absent injunctive relief to
10
     prohibit the San José Police Department’s (hereafter, SJPD) practices, policies, and
11
     customs that caused the unlawful action in response to the recent protests.
12
     15.    Plaintiff SAN JOSÉ PEACE AND JUSTICE CENTER (hereafter, SJPJC), is an
13
     unincorporated association and a project of the Collins Foundation, a 501(c)(3) nonprofit.
14
     SJPJC was established in 1957 as a resource and action center for progressive activism,
15
     seeking to develop and nurture the growing community of people who work to create and
16
     participate in a just, peaceful, and non-violent society, one that ensures human rights for
17
     all people and ensures the continuation of, and respect for, all life on earth. SJPJC serves
18
     more than 50 affiliated organizations, many of whom plan and/or participate in
19
     demonstrations in San José. SJPJC supported its constituent organizations in mobilizing
20
     for the late May – early June, 2020, demonstrations. SJPJC’s staff, volunteers and
21
     constituent organizations’ rights to speech and assembly were violated by the SJPD’s
22   unlawful response to the demonstrations. SJPJC and its constituent organizations plan to
23   assist, plan, participate in, and hold similar events in the future, and are fearful that the
24   same unlawful police actions in response to these and similar protests of institutional
25   racism and police brutality will be repeated absent injunctive relief to prohibit the SJPD’s
26   practices, policies, and customs that caused the unlawful action in response to the recent
27   protests.
28


     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                              6
              Case
                 Case
                   5:20-cv-04824-BLF
                       5:21-cv-01705 Document
                                     Document147-1
                                                FiledFiled
                                                      03/11/21
                                                           03/11/21
                                                                 Page
                                                                    Page
                                                                      7 of 772of 72




           2. Individual Plaintiff

1
     16.      Plaintiff M. MICHAEL ACOSTA is a 49-year-old San José resident of mixed

2
     ethnicity who works as an engineering manager. Mr. Acosta came across the May 29,

3
     2020, demonstration while running an errand near his home in downtown San José, and
     decided to observe in support of the Black Lives Matter movement. He never expected
4
     that he would lose his left eye that night, when a DOE CITY OF SAN JOSÉ Police
5
     Officer shot him with an impact munition.
6
           3. Class Representative Plaintiffs
7
     17.      Plaintiff JOSEPH CAÑAS is a 26-year-old San José resident and musician of
8
     mixed ethnicity. Mr. Cañas was playing his guitar at the May 29, 2020, San José
9
     demonstration, when he, too, was shot in the eye with an impact munition by defendant
10
     JARED YUEN or a DOE CITY OF SAN JOSÉ Police Officer.
11
     18.      Plaintiff LESLIE VASQUEZ is a 32-year-old, Latinx, San José resident who
12
     works as a Service Line Coordinator in the maternity and children's health division at a
13
     local hospital. Ms. Vasquez attended the May 29, 2020, San José demonstration and was
14
     shot in the groin, thighs and genital area by defendant JARED YUEN and/or a DOE
15
     CITY OF SAN JOSÉ Police Officer, and bludgeoned in the stomach by a DOE CITY OF
16
     SAN JOSÉ Police Officer as she stood with her hands up.
17
     19.      Plaintiff PETER ALLEN is a 43-year-old white San José resident who works as a
18
     Communications Specialist and is a former San José Planning Commissioner. Mr. Allen
19
     was pushed to the ground and repeatedly shot with impact munitions by DOE CITY OF
20
     SAN JOSÉ Police Officers at the May 29, 2020 demonstration.
21
     20.      Plaintiff SHAUNN CARTWRIGHT is a disabled, 51-year-old, white Santa Clara
22   County resident, who attended the San José demonstrations on May 29, 30, and 31, 2020
23   as a legal observer. Ms. Cartwright suffers from trigeminal neuralgia and has a brain
24   implant to treat this that runs on a battery implanted in her chest. Her right knee was
25   surgically replaced in October 2019, and her left knee also needed replacement at the
26   time of these incidents, so she was limping and following the marches in her van at
27   various times. Her van displayed a disabled placard. DOE CITY OF SAN JOSÉ Police
28   Officers shoved Ms. Cartwright hard in the chest on May 29, shot in her right knee, left

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                              7
             Case
                Case
                  5:20-cv-04824-BLF
                      5:21-cv-01705 Document
                                    Document147-1
                                               FiledFiled
                                                     03/11/21
                                                          03/11/21
                                                                Page
                                                                   Page
                                                                     8 of 872of 72




     calf and finger on May 30, and wrongfully arrested her on May 31.

1
     21.    Plaintiff YESSICA RILES is a 41-year-old Latinx San José resident who works as

2
     a Labor and Delivery Nurse at a local hospital. Ms. Riles participated in the May 29,

3
     2020, demonstration, where one or more DOE CITY OF SAN JOSÉ Police Officers shot
     her multiple times in the groin, pelvic region, and abdomen.
4
     22.    Plaintiff JOSÉ GUSTAVO FLORES RODRIGUEZ (hereafter, GUSTAVO
5
     FLORES) is a 48-year-old Latinx San José resident who works as a commercial driver. A
6
     DOE CITY OF SAN JOSÉ Police Officer shot Mr. Flores in the groin and collarbone
7
     when they perceived him visibly trying to warn others at the May 29 demonstration that
8
     the police were about to use weapons.
9
     23.     Plaintiff ALEX LEE is a 25-year-old, Asian, San José resident and State
10
     Assembly Member. Mr. Lee attended the May 29, 30, and 31 San José demonstrations.
11
     DOE CITY OF SAN JOSÉ Police Officers used chemical agents that impacted LEE on
12
     May 29; DOE CITY OF SAN JOSÉ Police Officers launched and struck him with a
13
     grenade or chemical agent device on May 30; and DOE CITY OF SAN JOSÉ Police
14
     Officers wrongfully arrested him on May 31.
15
     24.    Plaintiff JOSEPH MALDONADO is a 33-year-old, Latinx, San José resident who
16
     works as a Technology Administrator. Mr. MALDONADO was impacted by a chemical
17
     agent used by DOE CITY OF SAN JOSÉ Police Officers when he participated in the
18
     May 29, 2020, demonstration.
19
     25.    Plaintiff CINDY CUELLAR is a 22-year-old, Latinx, recent San José State
20
     University graduate. Ms. Cuellar participated in the May 29, 2020, San José
21
     demonstration and a DOE CITY OF SAN JOSÉ Police Officer shot her in the calf muscle
22   of her leg.
23   26.    Plaintiff MAHMOUDREZA NAEMEH is a 30-year-old, Iranian resident of Santa
24   Cruz County who works as a chemical analyst. Mr. Naemeh attended the May 30, 2020,
25   San José demonstration. DOE CITY OF SAN JOSÉ Police Officers shot Mr. Naemeh in
26   the shin, wrongfully arrested him, and subjected him to anti-Muslim psychological
27   torture and harassment.
28   27.    Plaintiff MEGAN SWIFT is a 49-year-old, white, San José resident and

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                            8
             Case
                Case
                  5:20-cv-04824-BLF
                      5:21-cv-01705 Document
                                    Document147-1
                                               FiledFiled
                                                     03/11/21
                                                          03/11/21
                                                                Page
                                                                   Page
                                                                     9 of 972of 72




     community organizer who participated in the May 29, 2020, demonstration. Defendant

1
     STEPHEN MICHAEL CURRY and/or a DOE CITY OF SAN JOSÉ Police Officer

2
     clubbed Ms. Swift repeatedly and wrongfully arrested her.

3
           B. DEFENDANTS
     28.     Defendant CITY OF SAN JOSÉ (the “CITY”) is, and at all times herein
4
     mentioned was, a municipal corporation duly organized and existing under the laws of
5
     the State of California.
6
     29.     Defendant SAM LICCARDO is, and at all times herein mentioned was, the
7
     elected Mayor of the CITY OF SAN JOSÉ and an authorized policymaker of the CITY
8
     OF SAN JOSÉ. LICCARDO approved a city-wide 8:30 p.m. - 5:30 a.m. curfew, enacted
9
     to suppress First Amendment rights of racial justice protesters without a legitimate
10
     government purpose or adequate notice, causing the wrongful arrests of plaintiffs
11
     SHAUNN CARTWRIGHT, ALEX LEE, and class members. LICCARDO also caused,
12
     approved, acquiesced in, and/or failed to intervene to stop the constitutional violations by
13
     CITY OF SAN JOSÉ Police Officers against all of the plaintiffs and class members on
14
     May 29, 30, and 31, 2020, and thereafter, including but not limited to the racial and
15
     religious profiling, use of excessive force, wrongful arrests, and deprivation of the
16
     plaintiffs’ First Amendment rights.
17
     30.     Defendant DAVID SYKES is, and at all times herein mentioned was, the City
18
     Manager of the CITY OF SAN JOSÉ and an authorized policymaker of the CITY OF
19
     SAN JOSÉ and San José Police Department. At all times relevant hereto, the San José
20
     Police Department was under the direction, administration and supervision of City
21
     Manager DAVID SYKES, pursuant to the San José City Charter. SYKES was
22   responsible for declaring a city-wide 8:30 p.m. - 5:30 a.m. curfew enacted to suppress
23   First Amendment rights of racial justice protesters without a legitimate government
24   purpose or adequate notice, causing the wrongful arrests of plaintiffs SHAUNN
25   CARTWRIGHT, ALEX LEE, and class members. SYKES also caused, set in motion,
26   supervised, directed, approved, acquiesced in, and/or failed to intervene to stop the
27   constitutional violations by CITY OF SAN JOSÉ Police Officers against all of the
28   plaintiffs and class members on May 29, 30 and 31, 2020, and thereafter, including but

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                            9
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    10 of1072of 72




     not limited to racial and religious profiling, use of excessive force, wrongful arrests, and

1
     deprivation of the plaintiffs’ First Amendment rights, by, inter alia, failing to provide

2
     adequate policies, training, supervision or command of the officers assigned to the

3
     demonstrations.
     31.    Defendant EDGARDO GARCIA was, and at all times herein mentioned, the
4
     CITY OF SAN JOSÉ Police Chief and an authorized policymaker of the CITY OF SAN
5
     JOSÉ. Chief GARCIA caused, set in motion, supervised, directed, approved, acquiesced
6
     in, and/or failed to intervene to stop his police officers’ constitutional violations against
7
     the plaintiffs and class members at the May 29, 30 and 31, 2020, racial justice
8
     demonstrations, including but not limited to racial and religious profiling, use of
9
     excessive force, wrongful arrests, and deprivation of the plaintiffs’ First Amendment
10
     rights, by, on information and belief, approving the use of chemical weapons and PIW at
11
     the demonstrations, and failing to provide adequate policies, training, supervision or
12
     command of the officers assigned to the demonstrations.
13
     32.    Defendant JASON DWYER is, and at all times herein mentioned was, a CITY OF
14
     SAN JOSÉ Police Captain, and was assigned as Special Operations Commander during
15
     the events that are the subject of this complaint. DWYER caused, set in motion,
16
     supervised, directed, approved, acquiesced, and/or failed to intervene to stop his
17
     subordinate officers’ constitutional violations at the May 29, 30 and 31, 2020, racial
18
     justice demonstrations, including but not limited to the racial and religious profiling, use
19
     of excessive force, wrongful arrests, and deprivation of the plaintiffs’ First Amendment
20
     rights, by, on information and belief, approving the use of chemical weapons and PIW at
21
     the demonstrations, and failing to provide adequate policies, training, supervision or
22   command of the officers assigned to the demonstrations.
23   33.    Defendant RONNIE LOPEZ is, and at all times herein mentioned was, a CITY OF
24   SAN JOSÉ Police Sergeant. LOPEZ caused, set in motion, supervised, directed,
25   approved, acquiesced, and/or failed to intervene to stop his subordinate officers’
26   constitutional violations at the May 29, 30 and 31, 2020, racial justice demonstrations,
27   including but not limited to racial and religious profiling, use of excessive force,
28   wrongful arrests, and deprivation of the plaintiffs’ First Amendment rights, by, on

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                             10
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    11 of1172of 72




     information and belief, approving the use of chemical weapons and PIW at the

1
     demonstrations, and failing to provide adequate policies, training, supervision or

2
     command of the officers assigned to the demonstrations.

3
     34.    Defendant LEE TASSIO is, and at all times herein mentioned was, a CITY OF
     SAN JOSÉ Police Sergeant. TASSIO caused, set in motion, supervised, directed,
4
     approved, acquiesced, and/or failed to intervene to stop his subordinate officers’
5
     constitutional violations at the May 29, 30 and 31, 2020, racial justice demonstrations,
6
     including but not limited to racial and religious profiling, use of excessive force,
7
     wrongful arrests, and deprivation of the plaintiffs’ First Amendment rights, by, on
8
     information and belief, approving the use of chemical weapons and PIW at the
9
     demonstrations, and failing to provide adequate policies, training, supervision or
10
     command of the officers assigned to the demonstrations
11
     35.    Defendant JARED YUEN is, and at all times herein mentioned was, a CITY OF
12
     SAN JOSÉ Police Officer who participated in the police conduct complained of
13
     including, but not limited to, on information and belief, shooting plaintiff JOSEPH
14
     CAÑAS and/or other plaintiffs and class members, and targeting for excessive force
15
     persons he perceived as people of color.
16
     36.    Defendant STEPHEN MICHAEL CURRY is, and at all times herein mentioned
17
     was, a CITY OF SAN JOSÉ Police Officer who participated in the police conduct
18
     complained of including, but not limited to, clubbing plaintiff MEGAN SWIFT multiple
19
     times with excessive force and wrongfully arresting her.
20
     37.    Defendant Officer FNU DELGADO is, and at all times herein mentioned was, a
21
     CITY OF SAN JOSÉ Police Officer who participated in the police conduct complained
22   of including, but not limited to, shoving plaintiff SHAUNN CARTWRIGHT repeatedly
23   in the chest with excessive force despite being informed of her disability.
24   38.    The individual defendants are sued in their individual capacities.
25   39.    The DOE defendants include other individuals who supervised and/or participated
26   in the conduct complained of herein. Plaintiffs are informed and believe and therefore
27   allege that each of the DOE defendants is legally responsible and liable for the incident,
28   injuries and damages hereinafter set forth, and that each of said defendants proximately

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                           11
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    12 of1272of 72




     caused said incidents, injuries and damages by reason of their negligence, breach of duty,

1
     negligent supervision, management or control, violation of constitutional and legal rights,

2
     or by reason of other personal, vicarious or imputed negligence, fault, or breach of duty,

3
     whether severally or jointly, or whether based upon agency, employment, or control or
     upon any other act or omission. Plaintiffs will ask leave to amend this complaint to insert
4
     further charging allegations when such facts are ascertained.
5
     40.    In doing the acts alleged herein, defendants, and each of them, acted within the
6
     course and scope of their employment.
7
     41.    In doing the acts and/or omissions alleged herein, defendants, and each of them,
8
     acted under color of authority and/or under color of law.
9
     42.    In doing the acts and/or omissions alleged herein, defendants, and each of them,
10
     acted as the agent, servant, employee and/or in concert with each of said other
11
     defendants.
12
                                 V. FACTUAL ALLEGATIONS
13
               A. The CITY OF SAN JOSÉ Police Officers responded violently to
14
                   protestors participating in demonstrations against racist police
15
                   violence.
16
     43.    On May 25, 2020, Minneapolis police officers killed George Floyd, a 46-year-old
17
     Black resident. One white police officer knelt on Mr. Floyd’s neck for nearly nine
18
     minutes while three other officers observed. Mr. Floyd died calling out for his mother and
19
     begging for his life as passersby recorded. The recordings were shared on multiple media
20
     platforms for all of America to witness.
21
     44.    In the weeks and months following Mr. Floyd’s death, people across the country
22   flooded into streets demanding an end to police brutality against Black people; protesting
23   the deaths of Mr. Floyd, Breonna Taylor, Ahmaud Arbery, and countless others by the
24   hands of police through vigils, demonstrations, and public gatherings.
25   45.    In San José, demonstrators began to gather outside San José City Hall around 2
26   p.m. on May 29, 2020, and then marched through the streets. Some participants carried
27   signs denouncing the policing system that kills Black people and other people of color.
28   Other participants came with medical supplies, water, and aid for the demonstrators.

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                           12
           Case
              Case
                5:20-cv-04824-BLF
                    5:21-cv-01705 Document
                                  Document147-1
                                             FiledFiled
                                                   03/11/21
                                                        03/11/21
                                                              Page
                                                                 Page
                                                                   13 of1372of 72




     Finally, some, including journalists, legal observers, and passersby, simply observed the

1
     demonstration. Most of the demonstrators and observers wore masks and observed social

2
     distancing.

3
     46.   The defendants would ultimately inflict the same sort of ruthless violence on the
     demonstrators that the demonstrators were protesting, indiscriminately dispersing tear gas
4
     into the crowd, shooting impact munitions without justification, beating demonstrators,
5
     and detonating explosive grenades to cause panic and disorientation.
6

7

8

9

10

11

12

13

14

15

16

17

18

19
               B. Defendants attacked and injured Plaintiffs at the Black Lives Matter
20
                   protests.
21
     47.   Plaintiffs JOSEPH CAÑAS and CINDY CUELLAR arrived separately at City
22
     Hall at approximately 2:00 p.m., intending to protest the Minneapolis Police murder of
23
     George Floyd, systemic racism and police violence. Each watched as the crowd grew
24
     from a few scattered people to around one-hundred demonstrators, chanting their support
25
     for the Black Lives Matter movement and denouncing police brutality. The crowd
26
     marched from City Hall toward Highway 101, where some demonstrators continued
27
     protesting and repeated their chants. Demonstrators safely exited the highway area and
28
     made their way back downtown, where organizers had publicized a rally with speakers in
     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                         13
              Case
                 Case
                   5:20-cv-04824-BLF
                       5:21-cv-01705 Document
                                     Document147-1
                                                FiledFiled
                                                      03/11/21
                                                           03/11/21
                                                                 Page
                                                                    Page
                                                                      14 of1472of 72




     front of City Hall.

1
     48.      Reverend Jethroe Moore II, President of NAACP, attended the demonstration to

2
     meet with CITY OF SAN JOSÉ Chief of Police EDGARDO GARCIA with the intent to

3
     help coordinate dialogue between protesters and the police. EDGARDO GARCIA and
     Rev. Moore arranged for the meeting over the phone. However, when Rev. Moore
4
     arrived, he could not find EDGARDO GARCIA anywhere and neither did the CITY OF
5
     SAN JOSÉ Police Officers
6
     answer his request to notify
7
     EDGARDO GARCIA of Rev.
8
     Moore’s arrival.
9
     49.      Instead, as the
10
     demonstrators peacefully
11
     marched toward City Hall, CITY
12
     OF SAN JOSÉ Police Officers,
13
     on orders from defendant JASON
14
     DWYER, formed a line behind
15
     the demonstrators, at E. Santa                    Image 1. Demonstrator Khennedi Meeks, crying,
16
     Clara and 8th Streets, and another                feeling disappointed and helpless to stop the violence.
17
     line of police, including officers on foot, on motorcycles and in vehicles, blocked the
18
     marchers’ way at E. Santa Clara and S. 7th Streets.
19
     50.      Blocked by the police line, the plaintiffs and other demonstrators stopped
20
     marching. The CITY OF SAN JOSÉ Police Officers moved to surround and kettle5 them.
21
     Plaintiffs did not see, hear, or perceive any unlawful or dangerous activity that would
22   warrant this police action or the police use of force that ensued. There was no
23   justification for defendant DWYER’s decision that the demonstration constituted an
24   unlawful assembly.
25   51.      Rev. Moore watched as CITY OF SAN JOSÉ Police Officers aggressively
26

27
     5
      “Kettling” refers to a military or police tactic in which military or police box in a crowd on all sides in a confined
28   space.


     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                                                      14
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    15 of1572of 72




     assembled and became concerned for the safety of the young people in the crowd. He

1
     instructed the people at the front of crowd—those closest to the police formation—to

2
     kneel before the law enforcement officers and pray. Several people did as Rev. Moore

3
     suggested. This was ineffective in deescalating the police response.
     52.    The CITY OF SAN JOSÉ Police Officers aimed their weapons at the
4
     demonstrators and began to strike and jab protesters with batons in their faces, chest, and
5
     abdomen. The police show of force quickly escalated to using chemical weapons, impact
6
     munitions and explosive flash-bang grenades and stinger grenades.
7
     53.    Rev. Moore witnessed one DOE defendant CITY OF SAN JOSÉ Police Officer
8
     grab a young woman by her legs from her kneeling position, exposing her undergarments
9
     and body to the crowd. He saw another young woman fall as she attempted to stand and
10
     move away from the aggressive forward movements of the police. But as Rev. Moore
11
     attempted to help her, CITY OF SAN JOSÉ Police Officers pushed them both down.
12
     DOE defendant CITY OF SAN JOSÉ Police Officers then jabbed Rev. Moore in the ribs
13
     more than once. Two demonstrators helped extricate Rev. Moore from the kettle as the
14
     police closed tighter around the crowd.
15
     54.    Rev. Moore sat outside of the enclosing police circle to gather his breath and
16
     strength enough to leave downtown. However, before Rev. Moore could stand to leave,
17
     the police launched chemical weapons into the crowd. Rev. Moore could not see or
18
     breathe for several minutes, and suffered from wheezing for months afterward.
19

20

21

22

23

24

25

26

27

28


     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                            15
           Case
              Case
                5:20-cv-04824-BLF
                    5:21-cv-01705 Document
                                  Document147-1
                                             FiledFiled
                                                   03/11/21
                                                        03/11/21
                                                              Page
                                                                 Page
                                                                   16 of1672of 72




     55.   Plaintiff JOSEPH CAÑAS had been playing his guitar while marching, and

1
     continued to play while kettled by the police. As he was standing, peacefully playing the

2
     guitar about 5 p.m., he heard an announcement from the police, but could not make out

3
     the words. Suddenly, defendant JARED YUEN or a DOE defendant CITY OF SAN
     JOSÉ Police Officer shot Mr. Cañas in the eye with an impact munition, causing searing
4
     pain and permanently damaging his vision.
5
     56.   The impact caused Mr. Cañas to collapse to the ground in the middle of the street.
6
     No CITY OF SAN JOSÉ Police Officers came to Mr. Cañas’ aid or summoned aid for
7
     him. Other demonstrators picked him up, gave him first aid, and helped him get home.
8
     57.   Plaintiff CINDY CUELLAR watched the defendants shoot impact munitions into
9
     the crowd while she standing in front of City Hall. She saw the munitions hit
10
     demonstrators and cause them to fall to the ground. Some demonstrators scrambled in
11
     horror and attempted to run away from Defendants.
12
     58.   Ms. Cuellar saw a CITY OF SAN JOSÉ Police Officer shoot a journalist she knew
13
     with a munition. Ms. Cuellar started to go to her friend’s aid, but a DOE defendant CITY
14

15

16

17

18

19

20

21

22

23

24

25

26

27
      Image 2. Mr. Cañas on the ground after impact being tended by other
28    civilians.

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                        16
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    17 of1772of 72




                                                       OF SAN JOSÉ Police Officer shot her,

1
                                                       too, causing a white hot, excruciating

2
                                                       pain in her left calf. The impact and pain

3
                                                       sent her tumbling toward the ground.
                                                       59.    Other demonstrators caught Ms.
4
                                                       Cuellar before she hit the ground. A
5
                                                       demonstrator applied disinfectant to Ms.
6
                                                       Cuellar’s wound, which had immediately
7
                                                       bruised and swelled. No CITY OF SAN
8
                                                       JOSÉ Police Officer came to Ms.
9
                                                       Cuellar’s aid or summoned aid for her.
10
                                                       60.    As Ms. Cuellar sat to tend to her
11
                                                       wound, she witnessed CITY OF SAN
12
                                                       JOSÉ Police Officers cover their faces
13    Image 3. Ms. Cuellar’s bleeding left calf
                                                       with gas masks, and then shoot rounds of
14
     tear gas and explosive Stinger grenades and/or flash-bang grenades into the crowd. It
15
     became so frightening that Ms. Cuellar decided she needed to go home, as she would not
16
     be able to run from the munitions the police were shooting into the crowd. Walking on
17
     her injured leg made the wound bleed heavily.
18
     61.    Plaintiffs LESLIE VASQUEZ and YESSICA RILES, sisters, also went to the May
19
     29, 2020, San José demonstration to protest the Minneapolis Police murder of George
20
     Floyd, systemic racism and police violence, arriving around 4 p.m. When the police
21
     arrived in the civic center area, the sisters became separated in the crowd.
22   62.    As Ms. Vasquez walked toward E. Santa Clara and S. 7th Streets, she saw police
23   were shooting a young woman with impact munitions. When Ms. Vasquez tried to help
24   the woman, defendant JARED YUEN or a DOE CITY OF SAN JOSÉ Police Officer
25   shot her in the groin at close range with an impact munition.
26   63.    Another DOE CITY OF SAN JOSÉ Police Officer hit Ms. Vasquez in the stomach
27

28


     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                             17
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    18 of1872of 72




                                                                   with his baton multiple times

1
                                                                   and pushed her, even though

2
                                                                   she put her hands up.

3
                                                                   64.      Ms. Riles walked
                                                                   toward S. 7th Street looking
4
                                                                   for her sister, Ms. Vasquez,
5
                                                                   when she heard shooting. At
6
                                                                   the intersection of E. Santa
7
                                                                   Clara and S. 7th Streets, she
8
                                                                   saw Ms. Vasquez standing
9
                                                                   in front of the police line
10
                                                                   with her hands up.
11
                                                                   65.      Ms. Riles put her
12
                                                                   hands up too in a gesture of
13
                                                                   “Don’t shoot”, and crossed
14
                                                                   the street, intending to get
15
                                                                   her sister and leave. But
16
                                                                   then, without warning, a
      Image 4. Ms. Vasquez with her hands up
17
                                                                   DOE CITY OF SAN JOSÉ
18
     Police Officer took aim at and shot her, too, in the abdomen with an impact munition.
19
     Ms. Riles heard multiple shots and felt searing pain as the DOE CITY OF SAN JOSÉ
20
     Police Officer shot her in the groin, pelvic region and abdomen, repeatedly, and other
21
     officers shot people around her.
22   66.    No CITY OF SAN JOSÉ Police Officers came to Ms. Vasquez’ or Ms. Riles’ aid
23   or summoned aid for them.
24   67.    Defendants failed to give clear warnings before using force against the plaintiffs.
25   Ms. Riles first heard the police give an amplified dispersal order after they had already
26   shot her and multiple others. Other plaintiffs did not hear or could not make out an order.
27   68.    Plaintiff GUSTAVO FLORES participated in the May 29, 2020, demonstration to
28   protest the Minneapolis Police murder of George Floyd, systemic racism and police

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                           18
           Case
              Case
                5:20-cv-04824-BLF
                    5:21-cv-01705 Document
                                  Document147-1
                                             FiledFiled
                                                   03/11/21
                                                        03/11/21
                                                              Page
                                                                 Page
                                                                   19 of1972of 72




                                                                  violence. Shortly after 5:00

1
                                                                  p.m., Mr. Flores walked in the

2
                                                                  direction of Mexican Heritage

3
                                                                  Plaza with other demonstrators,
                                                                  when their path was blocked by
4
                                                                  CITY OF SAN JOSÉ Police
5
                                                                  Officers who had formed a line
6
                                                                  in the area of E. Santa Clara St.
7
                                                                  between 8th and 9th Streets.
8
                                                                  69. Mr. Flores was near the
9
                                                                  front of the crowd when he
10
                                                                  heard a DOE CITY OF SAN
11
                                                                  JOSÉ Police Officer tell the
12
                                                                  other CITY OF SAN JOSÉ
13
      Image 5. Ms. Riles’ bruises.
                                                                  Police Officers, softly, “Get
14
                                                                  ready to shoot!” Defendants did
15
     not make any announcement or warning to the crowd. Mr. Flores tried to warn the other
16
     demonstrators, walking down the front line of demonstrators suggesting they put their
17
     hands up in a gesture of “Don’t shoot!”, to show they were unarmed did not pose a threat.
18
     But before Mr. Flores reached the end of the line, a DOE CITY OF SAN JOSÉ Police
19
     Officer shot him in the groin and testicle with an impact munition.
20
     70.       Mr. Flores fell to the ground as a result of being shot. As he stood up, he saw that
21
     the DOE CITY OF SAN JOSÉ Police Officer was reloading his gun. Mr. Flores tried to
22   walk away, limping from his injury. Someone in the crowd warned Mr. Flores that the
23   officer was aiming at him again. When Mr. Flores turned to look, the DOE CITY OF
24   SAN JOSÉ Police Officer shot him in the left collarbone with another impact munition.
25   71.       Mr. Flores saw CITY OF SAN JOSÉ Police Officers shoot other people who, like
26   him, were doing no wrong and presenting no threat.
27   72.       No CITY OF SAN JOSÉ Police Officers provided or summoned aid for Mr.
28   Flores.

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                                19
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    20 of2072of 72




     73.    SHAUNN CARTWRIGHT attended the May 29, 2020, demonstration as a legal

1
     observer to support the participants’ right to protest for racial justice.

2
     74.    At E. Santa Clara and 7th Streets, Ms. Cartwright observed CITY OF SAN JOSÉ

3
     Police Officers shooting impact munitions into the crowd of demonstrators, and officers
     throw two people, including a young teen girl, to the ground by police and beat them with
4
     batons. Ms. Cartwright attempted to take photographs to document and discourage this
5
     police use of force, but CITY OF SAN JOSÉ Police Officer FNU DELGADO or a DOE
6
     CITY OF SAN JOSÉ Police Officer shoved her in the chest very forcefully with his
7
     hands. Ms. Cartwright told the officer that she had a brain injury, but he shoved her twice
8
     more, almost knocking her off her feet.
9
     75.    Ms. Cartwright suffers from trigeminal neuralgia, a chronic pain condition that
10
     was being treated with neurostimulator devices implanted in her head which are powered
11
     by a battery implanted in her chest. The area where Officer Delgado struck Ms.
12
     Cartwright is where the battery is located, and she had to later have her medical team
13
     check to make sure the wire leading to the neurostimulators was intact.
14
     76.    Plaintiff JOSÉPH MALDONADO went to the May 29, 2020, San José
15
     demonstration to protest the Minneapolis Police murder of George Floyd, systemic
16
     racism and police violence, arriving after the police had blocked Santa Clara at 7th Street.
17
     Mr. Maldonado observed only peaceful demonstrating - nothing that would justify the
18
     use of chemical weapons - but noticed that the police put on gas masks.
19
     77.    Mr. Maldonado heard no warning before DOE defendant CITY OF SAN JOSÉ
20
     Police Officers launched a chemical agent, most likely teargas, into the crowd. The gas
21
     felt like it slapped Mr. Maldonado in the face. He experienced an intense burning
22   sensation like no pain he had ever experienced before: “like a thousand needles hitting
23   your eyeballs at once.”
24   78.    Mr. Maldonado ran, and a stranger gave him some water to rinse his eyes. The
25   CITY OF SAN JOSÉ Police Officers did not offer decontamination or any other form of
26   aid.
27   79.    At 6:15 p.m., the CITY OF SAN JOSÉ Police Department moved its line of
28   officers to 5th and Santa Clara. At 6:30 p.m., they began to use “flashbang grenades” and

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                          20
             Case
                Case
                  5:20-cv-04824-BLF
                      5:21-cv-01705 Document
                                    Document147-1
                                               FiledFiled
                                                     03/11/21
                                                          03/11/21
                                                                Page
                                                                   Page
                                                                     21 of2172of 72




     “OC Blast Stinger grenades”6 on the crowd, grenades that explode with a very loud bang

1
     and bright flash of light, and are designed to cause panic and chaos. These grenades can

2
     cause temporary or permanent hearing loss, burns, and impact injuries.. The Stinger

3
     grenades also contain pepper spray and release rubber pellets indiscriminately in all
     directions.7
4
     80.       Plaintiff M. MICHAEL ACOSTA tried to go shopping on May 29, 2020, but
5
     discovered that both Walmart and Target were closed. As he was driving back to his
6
     residence in downtown San José, he became aware that a large demonstration was going
7
     on in response to the Minneapolis Police murder of George Floyd. Mr. Acosta realized
8
     that this was a historic event and wanted to show solidarity with the Black Lives Matter
9
     movement, and to document the demonstration. He parked at his building and walked
10
     around taking photos and video with his cell phone over an approximately five block
11
     area. He observed that the demonstration was peaceful.
12
     81.      But unbeknownst to Mr. Acosta, around 7 p.m., a reported white supremacist
13
     deliberately drove a grey SUV into the crowd, hitting two people near 3rd and E. Santa
14
     Clara and sending demonstrators running and screaming. CITY OF SAN JOSÉ Police
15
     Officers shot impact munitions at the vehicle, which broke the windshield, and arrested
16
     the driver.
17

18

19

20
     6
21    The San Jose Police Department’s “Special Operations division is equipped with DEFTECH 1095 / CTS 9594 OC
     Blast Stinger Grenades. These are hand-thrown less lethal grenades that utilize OC powder and/or stinger balls and a
22   ‘flashbang’ (startling light & concussive sound effect) to disperse a crowd. The blast is sufficient to project the
     rubber balls and chemical agents in a 50-foot radius, all around the point of impact such that anyone in the vicinity
23   could be struck or affected. The device is 175 decibels loud at approximately 5 feet. It contains 8 grams of flash
     powder and approximately 4.2 grams of OC Powder.” Garcia, supra, at 106. SJPD’s Special Operations also carries,
24   and used at the events at issue herein, the Def Tech Low Noise Flash Device or Flashbang. “These devices are used
     to temporarily disorient anyone around it by producing blinding flash of light and an intensely loud "bang". This
25   device contains 12 grams of flash powder resulting in 6-8 million candelas and 175 decibels at approximately 5
     feet.” Id. at 107.
26
     7
       Amnesty International, USA: THE WORLD IS WATCHING - Mass Violations By U.S. Police Of Black Lives
27   Matter Protesters’ Rights 1, 24 (2020), https://www.amnesty.org/en/documents/amr51/2807/2020/en/; see also
     International Network of Civil Liberties Organizations (INCLO) and Physicians for Human Rights, LETHAL IN
28   DISGUISE - The Health Consequences of Crowd-Control Weapons 1, 85 (2016) https://www.inclo.net/issues/lethal-
     in-disguise/ last accessed March 7, 2021.
     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                                                  21
           Case
              Case
                5:20-cv-04824-BLF
                    5:21-cv-01705 Document
                                  Document147-1
                                             FiledFiled
                                                   03/11/21
                                                        03/11/21
                                                              Page
                                                                 Page
                                                                   22 of2272of 72




     82.   As Mr. Acosta walked home on E. Santa Clara between 3rd and 4th Streets, he

1
                                                                        saw the grey SUV

2
                                                                        abandoned on the

3
                                                                        corner of 3rd Street.
                                                                        This was the SUV that
4
                                                                        had struck people a
5
                                                                        short time earlier and
6
                                                                        one or more people
7
                                                                        pushing a burning
8
                                                                        dumpster into it.
9
                                                                        83.                 Mr.
10
                                                                        Acosta was not sure
11
     Image 7. Impact munition circled in red heading towards Mr.        how to get onto 3rd
12   Acosta.
                                                                        Street safely, and the
13
                                                                        police line was
14
                                                                        blocking the way to 4th
15
                                                                        Street. Suddenly, DOE
16
                                                                        CITY OF SAN JOSÉ
17
                                                                        Police Officers threw
18
                                                                        exploding “flash-bang”
19
                                                                        and/or Stinger grenades
20
                                                                        nearby, and the crowd
21
                                                                        began to run.
22                                                                      84.       At
23                                                                      approximately 7:10
24                                                                      p.m., without warning,
25   Image 8. Impact munition circled in red right before hitting Mr.   a DOE CITY OF SAN
     Acosta.
26                                                                      JOSÉ Police Officer
27   shot Mr. Acosta in the eye with an impact munition. Mr. Acosta instantly lost all vision
28   and fell to one knee. The next few moments were the most terrifying of his life; he

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                            22
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    23 of2372of 72




     remained on the ground,

1
     unable to see, while

2
     listening to explosions

3
     and people rushing by.
     No CITY OF SAN JOSÉ
4
     Police Officers came to
5
     Mr. Acosta’s aid or
6
     summoned medical aid
7
     for him.
8
     85.    Fortunately,
9
     demonstrators dragged
10
     Mr. Acosta to safety.
11
     They bandaged a
12
     bleeding laceration above
13
     his eye and helping him
14
     into his nearby residence.
15
     Vision returned to his
16
     right eye, but not his left
17                                 Image 9. Mr. Acosta’s eye after the initial eye surgery but
     eye which was the one
                                   before the enucleation surgery.
18
     that had been hit.
19
     86.    A friend took Mr. Acosta to the hospital later that night, where he learned that the
20
     munition had caused a severe ruptured globe injury, as well as multiple fractures to the
21
     surrounding orbital of his left eye. The laceration on his face also required stitches.
22   87.    Mr. Acosta had to be transported to a different hospital for immediate eye surgery
23   to try to repair the rupture. However, vision in his left eye could not be restored.
24   Eventually, Mr. Acosta had to undergo further surgery to completely remove his eye
25   globe as a result of being shot by the DOE CITY OF SAN JOSÉ Police Officer.
26   88.    As local media covered the defendants’ violent reaction to the demonstration,
27   additional San José residents began to arrive to aid the demonstrators, but they, too, were
28   met with CITY OF SAN JOSÉ police violence.

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                                23
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    24 of2472of 72




     89.    Plaintiff MEGAN SWIFT heard about the police violence and went to find the

1
     May 29, 2020, demonstration at the Plaza de César Chávez in downtown San José in

2
     order to bring aid in support of the racial justice demonstrators. She brought a book bag

3
     filled with water and first aid materials, including gauze and gloves.
     90.    When she arrived between 8:30 and 9 p.m., Ms. SWIFT observed a crowd of
4
     mostly young people, chanting and holding signs, while some passersby observed from a
5
     distance. Suddenly, DOE CITY OF SAN JOSÉ Police Officers charged the crowd with
6
     guns and/or launchers raised, while throwing explosive flashbang and/or OC Blast
7
     Stinger grenades into the crowd. The mood abruptly shifted to panic and the
8
     demonstrators began to scatter.
9
     91.    At this point, Ms. Swift noticed CITY OF SAN JOSÉ Police Officers form a line
10
     with batons held crosswise from the bodies, and march toward her. The police yelled
11
     “Move” at the demonstrators while simultaneously pushing Ms. Swift and others back
12
     with their clubs. Ms. Swift tried to comply by stepping back, but defendant STEPHEN
13
     MICHAEL CURRY #4700 and/or DOE CITY OF SAN JOSÉ Police Officers stepped
14
     out of the police line multiple times to strike Ms. Swift hard in two-handed blows with
15
     his club.
16
     92.    A nearby demonstrator yelled at the officer to stop hitting Ms. Swift. Defendant
17
                                                            CURRY clubbed Ms. Swift one
18
                                                            more time, and then grabbed her
19
                                                            and dragged her through and behind
20
                                                            the police line. He took her book
21
                                                            bag with force and then proceeded
22                                                          to handcuff her with her hands
23                                                          behind her back.
24                                                          93.      CURRY sat Ms. Swift on a
25                                                          sidewalk away from the crowd.
26                                                          After questioning her, he left her
27                                                          with two DOE CITY OF SAN
28    Image 9. Ms. Swift’s bruising on her left arm.        JOSÉ Police Officers who were not

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                            24
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    25 of2572of 72




     wearing masks. Ms. Swift was detained

1
     for approximately three hours, until after

2
     midnight.

3
     94.    Ms. Swift was never charged with
     any crime.
4
     95.    Plaintiff PETER ALLEN walked
5
     to the May 29, 2020, demonstration from
6
     his home, to protest the Minneapolis
7
     Police murder of George Floyd, systemic
8
     racism and police violence. Mr. Allen
9
     joined the demonstration at the Plaza de
10
     César Chávez around 8:30 p.m. and sat on
11
     the edge of the stage.                         Image 10. Mr. Allen’s thigh.
12
     96.    Mr. Allen observed that the crowd
13
     was peaceful and posed no threat to the police. Suddenly, CITY OF SAN JOSÉ Police
14
     Officers charged the demonstrators while throwing explosive flashbangs and/or OC Blast
15
     Stinger grenades into the crowd. Mr. Allen tried to back away but before he could do so,
16
     a DOE CITY OF SAN JOSÉ Police Officer shoved him forcefully to the ground with his
17
     baton. Mr. Allen again tried to stand and back away, but the same DOE CITY OF SAN
18
     JOSÉ Police Officer used his baton to shove him to the ground again.
19
     97.    Mr. Allen scrambled up and jogged away from the police line. When he was about
20
     20 yards from them, he turned to face them with his hands up in a gesture of “Don’t
21
     shoot” while backing away from them, but a DOE CITY OF SAN JOSÉ Police Officer
22   proceeded to shoot him in the left upper thigh with an impact munition.
23   98.    Moments later, a DOE defendant CITY OF SAN JOSÉ Police Officer shot him
24   again, this time in the left upper chest with an impact munition.
25   99.    Plaintiff ALEX LEE also attended the May 29, 2020 demonstrations in downtown
26   San José to protest the Minneapolis Police murder of George Floyd, systemic racism and
27   police violence, and to document the events on social media. Around 8 p.m. at City Hall
28   Plaza, without warning, CITY OF SAN JOSÉ Police Officers started shooting impact

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                          25
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    26 of2672of 72




     munitions, explosive grenades and chemical agents at the demonstrators, even though

1
     neither Mr. Lee nor anyone nearby was threatening the police in any way. As a result of

2
     DOE CITY OF SAN JOSÉ Police Officers’ use of chemical agents, Mr. Lee suffered

3
     serious difficulty breathing. As a result of DOE CITY OF SAN JOSÉ Police Officers’
     use of impact munitions and grenades, Mr. Lee was in fear of serious harm. He perceived
4
     that the CITY OF SAN JOSÉ Police Officers were trying to prevent him and others from
5
     exercising their rights to protest the police killing of George Floyd.
6
     100.   Another anti-police violence/racial justice demonstration took place in downtown
7
     San José on Saturday, May 30, 2020, and Mr. Lee again participated. That evening, near
8
     City Hall, DOE CITY OF SAN JOSÉ Police Officers again, without warning, fired
9
     munitions, grenades, and chemical agents into the crowd of demonstrators.
10
     101.   A DOE CITY OF SAN JOSÉ Police Officer launched and/or threw a projectile,
11
     believed to be a tear gas canister or a grenade, that hit Mr. Lee’s heel and ankle. This
12
     caused pain, bruising, and fear. As a result of the chemical agent, Mr. Lee again suffered
13
     difficulty breathing, feared serious harm from the police-fired projectiles, and felt the
14
     police were trying to prevent him and others from exercising their rights to protest the
15
     police killing of George Floyd.
16
     102.   Plaintiff SHAUNN CARTWRIGHT also attended the May 30, 2020, San José
17
     demonstration, as a legal observer, when DOE CITY OF SAN JOSÉ Police Officers used
18
     chemical agents against her and the demonstrators. Ms. Cartwright stayed in what she
19
     thought was a safe spot against a wall on 4th Street by City Hall, because she was
20
     physically unable to run due to her knee condition: her right knee had been surgically
21
     replaced and her left knee needed replacement. Then, a DOE CITY OF SAN JOSÉ Police
22   Officer shot at her four times in quick succession with impact munitions. Munitions
23   struck her right knee (the one that had recently been replaced), her left calf, and her
24   pinkie finger. The fourth shot whizzed by, barely missing her hip.
25   103.   Plaintiff MAHMOUDREZA NAEMEH went to the May 30, 2020, demonstration
26   in San José to protest the Minneapolis Police murder of George Floyd, systemic racism
27   and police violence against Black people. Mr. Naemeh was wearing Muslim prayer
28   beads, a gift from his mother. He arrived at about 2:30 p.m. near City Hall, and took

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                              26
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    27 of2772of 72




     photos as a small crowd gathered. Around 5:30 p.m., Mr. Naemeh marched to the library

1
     with the other demonstrators. Some of the demonstrators engaged in a die-in, lying down

2
     on the ground for a couple of minutes. There were speakers and chanting, conveying their

3
     message against police violence and racism.
     104.   At about 6:30 p.m., CITY OF SAN JOSÉ Police Officers blocked the intersection
4
     of E. Santa Clara and 4th Streets with a line of officers, increasing tension so that police
5
     and demonstrators began yelling at each other. Mr. Naemeh walked backward on the
6
     sidewalk away from the police with his hands up, but a DOE CITY OF SAN JOSÉ Police
7
     Officer shot him in the shin just below his knee with an impact munition.
8
     105.   Mr. Naemeh tried to take cover and walked between the buildings back to 4th and
9
     San Fernando, but the line of police came down and blocked the street at that location
10
     and began shooting. Mr. Naemeh walked away and continued looking for the friend who
11
     was giving him a ride home
12
     106.   At 2nd and San Fernando Streets, Mr. Naemeh came upon a small group of
13
     demonstrators and walked with them to the Plaza de César Chávez. Suddenly, a large
14
     group of CITY OF SAN JOSÉ Police Officers charged toward them on foot and
15
     motorcycles. Mr. Naemeh and others ran, but DOE CITY OF SAN JOSÉ Police Officers
16
     came from all directions, surrounding the demonstrators so that they could not leave.
17
     They then tackled and arrested Mr. Naemeh along with about thirty to forty other people
18
     at around 8:30 - 9 p.m.
19
     107.   DOE CITY OF SAN JOSÉ Police Officers told Mr. Naemeh that he was the
20
     person responsible for throwing frozen water bottles and that they had caught this on
21
     video. Mr. Naemeh had not thrown anything and denied this, but the DOE officers told
22   him that he was going to jail for six months. When Mr. Naemeh provided his
23   identification, a DOE CITY OF SAN JOSÉ Police Officer asked him how to pronounce
24   his name. Mr. Naemeh said to call him Reza (short for Mahmoudreza). Another DOE
25   CITY OF SAN JOSÉ Police Officer came up and photographed him. Mr. Naemeh did not
26   see the police take anyone else’s photograph, so this felt like an act of intimidation. The
27   officers continued to talk about Mr. Naemeh throwing frozen water bottles and that he
28   would be going to jail, seeming to single him out as a ringleader. Once the police were

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                            27
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    28 of2872of 72




     ready to transport the arrestees, they handed Mr. Naemeh to another DOE CITY OF SAN

1
     JOSÉ Police Officer, who looked at his identification and called him “Mohammed”. Mr.

2
     Naemeh corrected him, saying, “It’s Reza.” The DOE officer smirked, and another DOE

3
     CITY OF SAN JOSÉ Police Officer repeated, “Mohammed”. Mr. Naemeh was placed on
     a bus and taken to a stadium parking lot, where he was put on a different bus.
4
     108.   On the second bus, DOE CITY OF SAN JOSÉ Police Officers or Santa Clara
5
     County Sheriff Officers took Mr. Naemeh’s face mask off without his consent. He was
6
     forced to remain in an enclosed space, caged in the back of the bus, with about ten other
7
     people, most of whom were not wearing masks. Finally, after approximately three hours
8
     in custody, Mr. Naemeh was given a citation and placed in the back of another vehicle
9
     with six other people, none of whom were wearing masks. Public health officials have
10
     warned against remaining in enclosed areas in close quarters with other people without
11
     face masks as this greatly increases the risk of COVID-19 transmission.
12
     109.   Santa Clara County Sheriff’s Department personnel proceeded to drive Mr.
13
     Naemeh and the other arrestees to the parking lot of the Great Mall in Milpitas, CA,
14
     where they were released after 11:30 p.m., when no public transit was running.
15
     110.   Mr. Naemeh was never charged with any crime.
16
     111.   On May 31, 2020, defendant CITY OF SAN JOSÉ imposed an unlawful city-wide
17
     8:30 p.m. – 5:30 a.m. curfew. The 8:30 p.m. curfew was declared by San José City
18
     Manager defendant DAVID SYKES, approved by San José Mayor defendant SAM
19
     LICCARDO and CITY OF SAN JOSÉ Police Chief defendant EDDIE GARCIA, and
20
     announced at approximately 5:30 p.m. that same day, Sunday May 31. The curfew
21
     remained in effect until June 4, 2020.
22   112.   The curfew was enacted by CITY OF SAN JOSÉ policymakers LICCARDO,
23   GARCIA and SYKES with the intention to unlawfully suppress First Amendment rights
24   by purporting to ban all political protest in the evening hours, during a time when
25   thousands of people sought to express their opposition to racially discriminatory police
26   violence.
27   113.   Defendant CITY OF SAN JOSÉ’s curfew violated the First Amendment’s
28   prohibition on laws restricting speech by entirely suppressing all demonstrations

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                           28
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    29 of2972of 72




     occurring after 8:30 p.m., when the CITY had other, less restrictive, lawful means to

1
     prevent any actual or imminent violence.

2
     114.   Moreover, to satisfy First Amendment requirements, a curfew must both be

3
     narrowly tailored and allow for ample alternative channels of communication. Defendant
     CITY OF SAN JOSÉ’s curfew was not narrowly tailored and did not allow for ample
4
     alternative channels of communication. Less burdensome means for preventing violence
5
     were readily available by employing traditional legal methods.
6
     115.   Defendants’ curfew also violated the fundamental constitutional right of freedom
7
     of movement by imposing restrictions on the plaintiffs’ and class members’ freedom of
8
     movement that were not narrowly tailored.
9
     116.   Defendants failed to provide sufficient notice of the curfew before enforcing it.
10
     The curfew was only announced three hours before its start, and it was not adequately
11
     publicized. This inadequate notice deprived plaintiffs SHAUNN CARTWRIGHT, ALEX
12
     LEE, and class members of their Fifth and Fourteenth Amendment right to due process.
13
     117.   Despite hobbling from her injuries of the preceding night, plaintiff SHAUNN
14
     CARTWRIGHT went to the May 31, 2020, San José demonstration at approximately
15
     6:30 or 7 p.m. to distribute a legal hotline number to demonstrators and again serve as a
16
     legal observer. She was wearing a green “legal observer” hat and a face mask to protect
17
     her and others from COVID-19. Plaintiff ALEX LEE also attended the May 31, 2020,
18
     demonstration.
19
     118.   At about 8:30 p.m., Ms. Cartwright, Mr. Lee, medics, and journalists were
20
     peacefully talking on the sidewalk, when DOE CITY OF SAN JOSÉ Police Officers
21
     threatened them with arrest telling them that they were going to be made examples of and
22   were going to jail for violating the curfew. Ms. Cartwright explained that she was a legal
23   observer and that others were medics and journalists. Ms. Cartwright, Mr. Lee, the
24   medics and journalists went on to observe the police, and once they returned around
25   11:30 p.m., the DOE CITY OF SAN JOSÉ Police Officers arrested Ms. Cartwright, Mr.
26   Lee, and the others.
27   119.   A DOE CITY OF SAN JOSÉ Police Officer told Ms. Cartwright to get into a
28   police van, but she could not step up into the van because of her injuries from being shot

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                            29
               Case
                  Case
                    5:20-cv-04824-BLF
                        5:21-cv-01705 Document
                                      Document147-1
                                                 FiledFiled
                                                       03/11/21
                                                            03/11/21
                                                                  Page
                                                                     Page
                                                                       30 of3072of 72




     the previous night, so DOE CITY OF SAN JOSÉ Police Officers had her sit in a patrol

1
     car with two officers who were not wearing masks. The officers drove her to the SAP

2
     Center, where she was forced to sit in a bus with two other people who were not wearing

3
     masks for 30-60 minutes.
     120.      The police then processed Ms. Cartwright, and handed her off to Santa Clara
4
     County Sheriff’s Office personnel to transport her. The Santa Clara Sheriffs dropped Ms.
5
     Cartwright off in the parking lot of Eastridge Mall at 1 a.m., with no way to get home,
6
     and despite the still ongoing curfew. Ms. Cartwright was never charged with any crime.
7
     121.      Mr. Lee on the other hand was taken to the Great Mall in Milpitas, CA, and
8
     dropped off in the parking lot, similarly after public transportation had stopped running.
9
     Mr. Lee was never charged with any crime.
10
     122.      The CITY OF SAN JOSÉ and its police neither provided nor summoned medical
11
     aid for any of the plaintiffs they had shot with impact munitions or subjected to chemical
12
     weapons on May 29, 30, and 31, 2020.
13
     123.      None of the plaintiffs presented a threat or engaged in any conduct justifying any
14
     use of force by the CITY OF SAN JOSÉ Police Officers at any time.
15
     124.      The force of the munitions knocked the plaintiffs and class members off their feet
16
     and/or otherwise restricted their freedom of movement by stopping them in their tracks
17
     and causing injuries. People who were trying to disperse or back up in compliance with
18
     police orders were as likely to be shot as people who stood still. Clouds of chemical
19
     agents prevented plaintiffs and other assembled persons from escaping. Others were
20
     temporarily stopped from getting to injured persons to aid them and helping them to
21
     safety.
22   125.      Defendants egregiously restrained and intruded upon the liberty and privacy of
23   plaintiffs by their show of force in striking plaintiffs about their bodies with munitions
24   and explosives, and assaulting plaintiffs with chemical agents in their eyes, noses and
25   mouths.
26   126.      There was no probable cause to support Mr. Naemeh’s, Mr. Lee’s, Ms. Swift’s, or
27   Ms. Cartwright’s arrests, or any of the arrests of class members for curfew violations,
28   failure to disperse, failure to follow a lawful order of a police officer, and/or unlawful

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                            30
              Case
                 Case
                   5:20-cv-04824-BLF
                       5:21-cv-01705 Document
                                     Document147-1
                                                FiledFiled
                                                      03/11/21
                                                           03/11/21
                                                                 Page
                                                                    Page
                                                                      31 of3172of 72




     assembly.

1
     127.     As a direct and proximate cause of the conduct described herein, the named

2
     individual plaintiffs and the class members have been denied their constitutional,

3
     statutory, and legal rights as stated herein, and have suffered general and special
     damages, including but not limited to, mental and emotional distress, physical injuries
4
     and bodily harm, loss of wages and damage to career, pain, fear, humiliation,
5
     embarrassment, discomfort, and anxiety and other damages in an amount according to
6
     proof.
7
                 C. Defendants’ excessive force impeded each of the plaintiffs’ ability to
8
                     continue exercising their First Amendment rights and continues to chill
9
                     their First Amendment rights.
10
     128.     Each of the plaintiffs continues to desire, and possesses the intention, to peacefully
11
     and lawfully assemble and express their views in opposition to police racist violence and
12
     related issues in San José, but the defendants’ indiscriminate and excessive use of
13
     munitions, explosive grenades and chemical agents is causing them to fear that when they
14
     participate in such expressive activities, the defendants will injure them again by such
15
     indiscriminate, unlawful and/or excessive use of force that harmed them and other
16
     persons engaged in lawful and peaceful activity on May 29, 30, and 31, 2020.
17
     129.     Plaintiff MEGAN SWIFT suffered sizeable and painful bruising as a result of the
18
     actions of the CITY OF SAN JOSÉ Police, including defendant Officer CURRY. Since
19
     being beaten and wrongfully arrested on May 29, 2020, she has felt nervous and scared
20
     around officers. The day after her arrest, CITY OF SAN JOSÉ Police Officers contacted
21
     her mother in Pennsylvania asking her mother if she knew her daughter had been
22   arrested. Ms. Swift has not lived in Pennsylvania since 1993, and had not given her
23   mother’s contact information to Defendants, so this was very disconcerting and
24   intimidating, and compounded Ms. Swift’s fear of the police. She is not only afraid for
25   herself, but for friends who interact with the CITY OF SAN JOSÉ Police. Ms. Swift is
26   upset and embarrassed that her daughters saw her injured by the police. While she still
27   wants to help make social change, she feels helpless and is more hesitant to participate in
28   demonstrations in San José as a result of Defendants’ misconduct.

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                             31
               Case
                  Case
                    5:20-cv-04824-BLF
                        5:21-cv-01705 Document
                                      Document147-1
                                                 FiledFiled
                                                       03/11/21
                                                            03/11/21
                                                                  Page
                                                                     Page
                                                                       32 of3272of 72




     130.      After the protest on May 29, Plaintiff LESLIE VASQUEZ went to work, but tried

1
     not to walk as she was in so much pain. Unfortunately, her job requires her to walk all

2
     over a large hospital. She usually does so easily, but the pain made walking so

3
     unbearable, that she did her best to avoid walking for about two weeks. She felt this
     decision impacted how she functioned at work and as a parent. Because of the location of
4
     the bruises, she was too embarrassed to tell anyone, or ask for help managing the pain. As
5
     a result, the only medication she took was Tylenol. The week after the May 29 protest,
6
     she had a gynecologist appointment, and seeing her enormous bruises, her doctor was
7
     concerned that Ms. Vasquez was being abused. This upset and embarrassed Ms. Vasquez.
8
     She avoided seeing her partner until the bruises healed, and is still uncomfortable wearing
9
     shorts or other clothing that exposes what is now permanent scarring. Ms. Vasquez feels
10
     scared that this happened just because she was trying to help someone. As a result of
11
     defendants’ misconduct, she is hesitant to attend San José demonstrations or be around
12
     police.
13
     131.      Plaintiff JOSÉPH
14
     MALDONADO has suffered
15
     from anxiety, tension, and
16
     difficulty sleeping as a result of
17
     the police violence on May 29,
18
     2020, and his performance at
19
     work has suffered. Mr.
20
     Maldonado lives in the
21
     downtown area where the police
22   violence occurred, and going to
23   his usual grocery store or even
24   just leaving his house triggers
25   his anxiety and memories of the
26   experience of being teargassed.
27   He has only attended one other
                                          Image 11. Ms. Vasquez’s bruising on one of her inner
28   demonstration since then, and        thighs.

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                            32
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    33 of3372of 72




     when the group started marching, Mr. Maldonado became so anxious that he had to step

1
     out. He stood to the side because he didn’t feel safe. As a result of Defendants’

2
     misconduct, Mr. Maldonado distrusts police and feels they are dangerous to him.

3
     132.   After his arrest on May 30, 2020, plaintiff MAHMOUDREZA NAEMEH was
     worried that he might be infected with COVID-19 as a result of the DOE CITY OF SAN
4
     JOSÉ Police and/or Santa Clara County Sheriffs’ acts of removing his mask and
5
     unlawfully detaining him for an extended period under conditions likely to spread
6
     COVID-19. He had to quarantine himself and undergo testing, and could not go into the
7
     laboratory where he worked as a chemical analyst for two weeks. He suffered a bleeding
8
     wound, bruising, pain and disability as a result of being shot. The shooting, wrongful
9
     arrest, and Islamophobic profiling and harassment deeply affected him and caused him
10
     continuing psychological trauma.
11
     133.   Plaintiff M. MICHAEL ACOSTA remained in severe pain over the month after
12
     the DOE CITY OF SAN JOSÉ Police Officer shot him in the eye. Doctors advised him
13
     that he was at risk for sympathetic ophthalmia of his right eye, which could result in
14
     complete blindness. Mr. Acosta ultimately had to have his left eye enucleated – surgically
15
     removed – as a result of the severe injury caused by being shot with an impact munition
16
     by a DOE CITY OF SAN JOSÉ Police Officer.
17
     134.   Mr. Acosta missed weeks of work after he was shot. After having the surgery to
18
     remove his eye on July 1, 2020, he is no longer in pain, but struggled to adjust to his new
19
     monocular, impaired vision, and to the trauma of being shot by the police and losing a
20
     part of his body. In November, 2020, Mr. Acosta was fitted with a prosthetic eye for his
21
     eye socket. He experiences continuing numbness on the left side of his face, which is a
22   constant reminder of the fact that his eye is missing.
23   135.   The loss of his eye, emotional trauma, and reduced vision have impacted every
24   aspect of Mr. Acosta’s personal and professional life. At first, he could not leave the
25   house by himself. He is now starting to be more independent, but has particular difficulty
26   at night. His impaired vision precluded him from driving until very recently, which was
27   extraordinarily inconvenient given his continuing need to see doctors for his injuries. For
28   example, a follow-up medical appointment with the ocularist involved more than six

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                              33
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    34 of3472of 72




     hours round trip on public transportation unless a friend was available to drive him. Due

1
     to the ongoing COVID-19 pandemic and Santa Clara County public health orders, each

2
     time Mr. Acosta was forced to take public transportation for such a long trip, he had to

3
     then quarantine himself for two weeks from his small social “bubble”. In February, 2021,
     Mr. Acosta began to try driving again but only in daylight and good weather. Driving is
4
     very challenging and he feels very nervous, and still cannot drive at all at night. Mr.
5
     Acosta has a demanding position at Apple, and work, too, has been a struggle.
6
     136.   Before he was shot, if Mr. Acosta became aware of a protest nearby in his
7
     neighborhood of downtown San José, he would want to see what was going on and
8
     potentially observe and document as he did on May 29, 2020. Now, if he is out walking
9
     and hears the sound of a protest, he feels uncomfortable and immediately heads to the
10
     safety of his home.
11
     137.   Plaintiff JOSEPH CAÑAS was struck in the eye with the impact munition as well,
12
     leaving him with a black eye and blurred vision. Over the following days he had
13
     continued pain, and although this gradually eased, his vision continued to be impaired.
14
     Mr. Cañas has trouble reading, viewing lighted screens, adjusting to brightness, and
15
     experiences flashes, floaters and issues with depth perception and peripheral vision with
16
     his left eye. This vision impairment is permanent and he must now wear glasses which he
17
     never needed before. The glasses are helpful, but do not completely alleviate the
18
     problems caused by being shot in the eye.
19
     138.   Mr. Cañas still feels strongly about police racism and violence and would like to
20
     express his views through street demonstrations. But, since he was shot, he has not been
21
     as active in demonstrations because he experiences anxiety about the police injuring him
22   again. He knows from experience that even if he is being peaceful, he can still pay a price
23   for being in the crowd. If he does attend a demonstration, he is always looking over his
24   shoulder.
25   139.   Mr. Cañas moved out of San José after the May 29 incident in large part because
26   he felt anxious about police retaliation. After he was shot, his name and photograph
27   appeared in the San José Mercury News, and he found out that he was mentioned on a
28   CITY OF SAN JOSÉ Police private Facebook page that has been exposed as a forum for

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                              34
             Case
                Case
                  5:20-cv-04824-BLF
                      5:21-cv-01705 Document
                                    Document147-1
                                               FiledFiled
                                                     03/11/21
                                                          03/11/21
                                                                Page
                                                                   Page
                                                                     35 of3572of 72




     racist and anti-Muslim hate speech by current and former CITY OF SAN JOSÉ Police

1
     Officers.8 On the Facebook page, a recently retired CITY OF SAN JOSÉ Police Officer,

2
     Steve Wilson, seems to be referring to Mr. Cañas in a publicized post which called Mr.

3
     Cañas an “idiot” who deserved to have his eye injured, and referred to the demonstrators
     as “trash”.9 This caused Mr. Cañas considerable anxiety.
4
     140.    Plaintiff GUSTAVO FLORES, too, had his life upended by Defendants’ act of
5
     intentionally shooting him in the groin, genitals and collarbone in retaliation for warning
6
     other protestors that the police were preparing to shoot them. Mr. Flores was shocked
7
     when the police shot not only him, but others in his vicinity, including an elderly woman
8
     and a young boy.
9
     141.    Mr. Flores suffered severe bruising, and continuing pain and disability that only
10
     gradually improved over the following months. He struggled with everyday activities
11
     such as lifting things, doing chores, or getting groceries.
12
     142.    The injuries Defendants caused prevented Mr. Flores from working and earning
13
     his regular full-time income for months. Mr. Flores, a tow truck driver, was unable to
14
     work from May 30, 2020, until approximately June 22, 2020. He then returned to work
15
     part time even though he was not completely healed. He needed the income to pay basic
16
     living expenses but could only work part-time due to his continuing serious shoulder and
17
     groin pain.
18
     143.    There is still a hard, painful lump in Mr. Flores’ testicle.
19
     144.    Defendants’ violent actions shook Mr. Flores to the core and made him much
20
     more hesitant to express advocacy against white supremacy and for changes in policing.
21
     145.    Plaintiff PETER ALLEN suffered severe bruising to his leg, chest, and rib area as
22   a result of Defendants’ violence. He had to stay off his feet for a few days after May 29,
23   2020. The bruises lasted for a month, and Mr. Allen still feels some pain when walking.
24

25

26
     8
27     Charlie Paulsen, Racism and Hate Behind the Blue Wall: Exposing Secret Law Enforcement Facebook Group,
     Noteworthy – The Journal Blog (Jun. 26, 2020), https://blog.usejournal.com/racism-and-hate-behind-the-blue-wall-
28   exposing-secret-law-enforcement-facebook-groups-6cf23a596a98.
     9
       Id.
     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                                              35
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    36 of3672of 72




                                               146.    Since being shot by Defendants on May

1
                                               29, Mr. Allen feels apprehensive to participate

2
                                               in demonstrations in San José. When he pushed

3
                                               himself to attend another rally at City Hall in
                                               San José, he found that when he walked past the
4
                                               street where he was shot, his leg began to throb
5
                                               and he experienced anxiety. In fact, whenever he
6
                                               finds himself at the Plaza de César Chávez his
7
                                               heart rate goes up and he has flashbacks of the
8
                                               police charging and shooting him on May 29.
9
                                               147.    Mr. Allen has beautiful memories of the
10
                                               Plaza de César Chávez, one of San José’s oldest
11
                                               parks, which he considers the heart of the city. It
12
                                               was the site of his first date with his wife. They
13    Image 12. Ms. Cartwright’s knee.
                                               were married in the nearby Cathedral Basilica of
14
     St. Joseph, and took wedding photographs in the Plaza with the cathedral tower in the
15
     background. Mr. Allen remembers seeing this same tower when he was being shot. It
16
     really upsets Mr. Allen that his beautiful memories of this park are now tarnished by the
17
     police violence and that he will no longer be able to fully enjoy Plaza de César Chávez
18
     because of the negative emotions and memories associated with the May 29, 2020, police
19
     violence.
20
     148.   Mr. Allen continues to be a part of civic life and does not like letting defendants’
21
     actions get in the way of expressing himself and his values, yet the trauma of having been
22   brutalized on May 29 gives him pause.
23

24

25

26

27

28


     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                            36
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    37 of3772of 72




     149.   Plaintiff SHAUNN CARTWRIGHT incurred multiple physical injuries and Post

1
     Traumatic Stress Disorder (PTSD) as a result of Defendants’ violence. This has made her

2
     daily activities such as driving, hearing sounds, and seeing police officers difficult. Ms.

3
     Cartwright dreads going to bed because she wakes up, startled, repeatedly throughout the
     night. Every time Ms. Cartwright leaves her house, her leg shakes, she breathes heavily
4
     and starts hyperventilating. Her trigeminal neuralgia requires that she not express herself
5
     through her facial muscles, but the PTSD causes her to use these muscles, triggering
6
     excruciating pain. Ms. Cartwright must struggle to hold back her tears and emotions to
7
     avoid unbearable pain in her face.
8
     150.   Ms. Cartwright now has a permanent scar on her right knee where she was shot.
9
     Seeing this is extremely upsetting as it reminds her of the pain and Defendants’ wrongful
10
     actions towards her.
11
     151.   Ms. Cartwright still wishes to attend demonstrations, but feels traumatized by the
12
     violence, wrongful arrest, and other mistreatment Defendants inflicted on her on May 29,
13
                                               30, and 31, 2020, and must overcome this in
14
                                               order to exercise her First Amendment rights.
15
                                               152.    For at least a month after she was shot,
16
                                               the bruises on Plaintiff YESSICA RILES’
17
                                               abdomen and pelvis were tender, and it was
18
                                               difficult and painful for her to breastfeed and
19
                                               care for her baby. As a result of the police
20
                                               violence, she had trouble sleeping, was restless,
21
                                               tearful, and often felt uneasy for an even longer
22                                             time.
23                                             153.    Ms. Riles is afraid to express her views
24                                             by attending demonstrations as a result of being
25                                             shot on May 29, although she has overcome this
26                                             to attend one demonstration that had little police
      Image 13. Ms. Cartwright’s knee.
27                                             presence. Ever since May 29, 2020, when Ms.
28   Riles sees police officers, her heart rate goes up and she experiences anxiety. Just the

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                             37
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    38 of3872of 72




     thought of that day causes Ms. Riles to feel sick to her stomach. For example, the sound

1
     of loud fireworks on July 4th and New Year’s Eve brought back the memory of the police

2
     violence, causing Ms. Riles to experience anxiety and difficulty sleeping.

3
     154.   For Plaintiff ALEX LEE, being arrested and experiencing the CITY OF SAN
     JOSÉ Police Officers’ violent use of chemical weapons and impact munitions on himself
4
     and the peaceful demonstrators around him on May 29, 30, and 31, 2020, had long lasting
5
     impacts. Even after his difficulty breathing, pain and bruising subsided, the traumatic
6
     experiences of those three nights continue to haunt him. Although Mr. Lee has attended
7
     some other demonstrations since then, he feels triggered and apprehensive when he sees
8
     police, because he remembers how the CITY OF SAN JOSÉ Police Officers reacted to
9
     the demonstrations with anger and punitive aggression, evidently intending to suppress
10
     his and others’ rights to demonstrate to express their outrage over racist police killings.
11
     He tries to avoid being near the police, and does not stay as long as he would have prior
12
     to the May 2020, police misconduct. He has lost trust in CITY OF SAN JOSÉ Police
13
     Officers to keep him safe and uphold his constitutional rights.
14
     155.   Plaintiff CINDY CUELLAR’s calf injury continued to hurt for more than two
15
     weeks after the incident. Walking was difficult, and she needed help doing ordinary life
16
     activities that involved standing, such as showering and cooking.
17
     156.   The May 29, 2020, police misconduct was draining for Ms. Cuellar physically,
18
     psychologically and mentally, and being physically unable to participate in the
19
     subsequent demonstrations over the following two weeks was frustrating.
20
     157.   Ms. Cuellar has a permanent scar now reminding her that the police shot her.
21
                  D. Defendants targeted Black, Indigenous, and other people of color
22                when using excessive force to break up the crowd.
23   158.   Defendants targeted the May 29-31 demonstrations for excessive force and
24   imposition of a curfew because the message of the demonstrations was focused on police
25   racist killings of Black people. Plaintiffs are informed and believe that the CITY OF SAN
26   JOSÉ Police have never used the amount or level of excessive force used against the May
27   29, 30, and 31 protests, against any San José demonstration that was not focused on
28   police killings of Black people and other people of color.

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                            38
             Case
                Case
                  5:20-cv-04824-BLF
                      5:21-cv-01705 Document
                                    Document147-1
                                               FiledFiled
                                                     03/11/21
                                                          03/11/21
                                                                Page
                                                                   Page
                                                                     39 of3972of 72




     159.    Defendants targeted people of color for wrongful arrest. According to the CITY,

1
     of 176 total arrests related to the demonstrations on May 29 – June 2 and 5, 2020, only

2
     34, or 19.3%, were of Whites, whereas 96 or 54.5% were Latinx, and 46 or 26%, other

3
     people of color10. In contrast San José is only 32.8% Latinx and is 26.7% White11.
     160.    YESSICA RILES saw a DOE CITY OF SAN JOSÉ Police Officer repeatedly
4
     strike her sister LESLIE VASQUEZ with a baton, and when a White woman asked why
5
     they were targeting people of color instead of her, the DOE CITY OF SAN JOSÉ Police
6
     Officer hit her sister, who is Latina, harder with the baton. At the same time, there was a
7
     Muslim woman wearing a hijab to the left of Ms. Vasquez. The White woman was still
8
     asking the DOE CITY OF SAN JOSÉ Police Officers why they were targeting people of
9
     color when those officers then arrested the Muslim hijabi woman.
10
     161.    Moreover, the CITY OF SAN JOSÉ Police Department has a well-documented
11
     history of discriminatory policing, failing to adequately address the behavior that
12
     precipitates discriminatory policing, and fostering a culture of white supremacy.
13
     162.    Defendants have long stopped, cited, and arrested people of color at considerably
14
     disproportionate rates. In 1999, SJPD was found to stop Black and Latinx drivers at high
15
     rates relative to census population data for the city: Latinx drivers represented 31% of the
16
     population and 43% of people stopped, while Black people represent 4.5% of the
17
     population and 7% of the people stopped by SJPD.12
18
     163.    From 2013-2016, in an analysis of the 80,000 traffic and pedestrian stops, Black
19
     drivers were 9 times more likely, and Latinx drivers 3.4 times more likely, than white
20
     drivers to be stopped by SJPD, and 2 times and 1.7 times, respectively, more likely to be
21
     searched. In pedestrian stops, the disparities persisted for Latinx people.13
22

23
     10
        Edgardo Garcia, Memorandum: Police Department Preliminary After Action Report for the Public Protests, Civil
24   Unrest, and Law Enforcement Response From May 29 — June 7, 2020 1, 122 (September 4, 2020),
     https://sanjose.legistar.com/View.ashx?M=F&ID=8769493&GUID=3ED4A6F5-F069-4E7F-BADE-
25   99421D9991B3.
     11
        City of San José, Fact Sheet: Community Profile, https://www.sanjoseca.gov/your-
26   government/departments/planning-building-code-enforcement/planning-division/data-and-maps/demographics/fact-
     sheet-community-profile (last visited Dec. 6, 2020).
     12
27      American Civil Liberties Union, Police and Community React to San Jose Traffic Stop Data (Dec. 18, 1999),
     https://www.aclu.org/press-releases/police-and-community-react-san-jose-traffic-stop-data.
     13
28      Michael R. Smith, Jeff Rojek, Robert Tillyer & Caleb Lloyd, San Jose Police Department Traffic and Pedestrian
     Stop Study 1, 3 (2017).
     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                                              39
             Case
                Case
                  5:20-cv-04824-BLF
                      5:21-cv-01705 Document
                                    Document147-1
                                               FiledFiled
                                                     03/11/21
                                                          03/11/21
                                                                Page
                                                                   Page
                                                                     40 of4072of 72




     164.    The most recent FBI data, from 2018, reveals that despite Black people making up

1
     only three percent of the San José population, they are three times more likely to be

2
     arrested by SJPD compared to White people14.

3
     165.    In 2020, Racial Identity Profiling Act (“RIPA”) data demonstrated the SJPD still
     has racially discriminatory ticketing practices for infractions—Latinx people are 2.2
4
     times and Black people are 6.6 times more likely to receive a citation than their White
5
     counterparts, more than 20 years after community advocates raised the alarm over
6
     SJPD’s original stop data study.15 This data confirms that SJPD has not adequately
7
     addressed its harmful practice of targeting people of color and that SJPD’s discriminatory
8
     policing persists.
9
     166.    In 2013, the San José Independent Police Auditor (IPA) recommended that the
10
     “Field Training Officer (FTO) Handbook to include better instruction and guidance about
11
     how recruits should interact with people of color16.” While the SJPD revised their FTO
12
     Handbook in response to this recommendation, the IPA determined that they have
13
     “continuing concerns and found the revisions to be woefully inadequate17.” In 2019, the
14
     IPA again recommended that the SJPD evaluate its FTO program, and specifically
15
     categorized “Improper Behavior” as an area of concern18. In its analysis, the IPA wrote:
16
                     “…the FTO and a recruit stated that two detained Hispanic males
17                   were directed to sit on the curb for their comfort and not to exert
                     control. In another encounter, an FTO and recruit pulled over a Black
18
                     bicyclist for riding without a reflective light at night. At the end of
19                   this encounter, the bicyclist asked why he was ordered to throw his
                     bicycle on the ground. The FTO’s response included self-initiated
20
                     references to Black Lives Matter and Hands Up-Don’t Shoot. This
21                   resulted in the bicyclist alleging that the officers engaged in bias-
                     based policing. Given the FTO’s many years of experience, one
22

23
     14
24      Melanie Woodrow, Data Analysis: Black people 4x more likely to be arrested than white people in Bay Area,
     ABC 7 News (Jun. 12, 2020), https://abc7news.com/police-arrests-bay-area-systematic-racism/6243588/.
     15
25      Lawyers’ Committee for Civil Rights of the San Francisco Bay Area, Cited for Being in Plain Sight: How
     California Polices Being Black, Brown and Unhoused in Public (2020), https://lccrsf.org/wp-
26   content/uploads/LCCR_CA_Infraction_report_4WEB-1.pdf.
     16
27      Interactive Dashboard of All IPA Recommendations (1993 to Present), https://www.sanjoseca.gov/your-
     government/appointees/independent-police-auditor/ipa-recommendations (last visited Mar. 9, 2021).
     17
28      Id.
     18
        Office of Independent Police Auditor - City of San José, supra, at 29.
     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                                              40
             Case
                Case
                  5:20-cv-04824-BLF
                      5:21-cv-01705 Document
                                    Document147-1
                                               FiledFiled
                                                     03/11/21
                                                          03/11/21
                                                                Page
                                                                   Page
                                                                     41 of4172of 72




                     would presume that an explanation could have been provided that did
                     not reference these polarizing terms associated with Black men.19”
1

2    167.    In 2020, a private SJPD Facebook group called “10-7ODSJ” was exposed as a
3    platform for white supremacist racism within the department. William Rockmiller, a
4    retired SJPD officer, posted publicly about Black Lives Matter, describing its supporters
5    as “racist idiots,” “un-American” and “enemies” that the police “swore an oath
6    against.”20 He condemned any of his friends who support BLM and stated, “Fuck
7    BLM.”21 Current CITY OF SAN JOSÉ Police Officer, Mark Pimental posted, “Black
8    lives don’t really matter.”22 Rockmiller also posted about a Los Angeles Muslim woman,
9    whose hijab, a head covering, was pulled off by a male cop. His post drew comments
10   from current SJPD officers, including Pimental who said, “Hell, I would have pulled it
11   over her face.”23 Retired officer Michael Nagel posted, “I say re-purpose the hijabs into

12   nooses”, with a smile emoji.24 Nagel also posted a chilling image of a “Sharia Barbie” --
                                                                            25
13   a woman wearing a hijab with a black eye and bruises.

14
     168.    Defendant EDGARDO GARCIA, then SAN JOSÉ’s Chief of Police, purported to

15
     be “shocked” and condemned these latest revelations about racism and Islamophobia in

16
     the SJPD,26 but organizations such as Plaintiff NAACP- San Jose/Silicon Valley,
     journalists, advocates, and citizens have issued complaints and reports of racist behaviors
17
     and culture in the SJPD for years or decades.
18
     169.    GARCIA said he would move to terminate officers who made racist comments or
19

20

21
     19
22      Id.
     20
        Charlie Paulsen, Racism and Hate Behind the Blue Wall: Exposing Secret Law Enforcement Facebook Group,
23   Noteworthy – The Journal Blog (Jun. 26, 2020), https://blog.usejournal.com/racism-and-hate-behind-the-blue-wall-
     exposing-secret-law-enforcement-facebook-groups-6cf23a596a98.
     21
24      Id.
     22
        Id.
     23
25      Id.
     24
        Id.
     25
26      Jason Green, San Jose police officers’ racist Facebook posts exposed by blogger, S.J. Mercury News (Jun. 26,
     2020) https://www.mercurynews.com/2020/06/26/san-jose-police-officers-racist-facebook-posts-exposed-by-
27   blogger/; see also Paulsen, supra.
     26
        Jesse Gary, ‘I was shocked’ SJPD Police Chief says after racist social media posts from officers surface, KVTU
28   FOX 2 (Jun. 29, 2020), https://www.ktvu.com/news/i-was-shocked-sjpd-chief-says-after-racist-social-media-posts-
     from-officers-surface.
     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                                               41
             Case
                Case
                  5:20-cv-04824-BLF
                      5:21-cv-01705 Document
                                    Document147-1
                                               FiledFiled
                                                     03/11/21
                                                          03/11/21
                                                                Page
                                                                   Page
                                                                     42 of4272of 72




     posts,27 but so far, no terminations have been reported.

1
     170.    In 2018, a Muslim SJPD officer of Lebanese-American heritage sued the CITY

2
     OF SAN JOSÉ, alleging years of discriminatory harassment from other officers based on

3
     his race, national origin, and/or religion since September 11, 2001.28 This officer alleged,
     inter alia, that fellow officers suggested on multiple occasions that he was a member of
4
     ISIS or a terrorist, and that when he complained, his superiors in SJPD retaliated against
5
     him, for example with a disciplinary writeup.”29
6
     171.    Further, it appears that CITY OF SAN JOSÉ Police Officers were unnecessarily
7
     panicked prior to the May 29, 2020 demonstration in part due to information their
8
     department passed on to them that GARCIA and other high-ranking officers should have
9
     known to be unreliable. In the days leading up to the May 29 protest, the SJPD received
10
     briefings from the Northern California Regional Intelligence Center (NCRIC) which
11
     parroted unsubstantiated secondhand reports.30 In its After Action Report, the CITY OF
12
     SAN JOSÉ admitted that this NCRIC information “contextualize[d] the mindset of the
13
     officers in the days leading up to and throughout the civil unrest.”31 A 2012 Senate
14
     investigation of fusion centers, like NCRIC, determined that they provided intel of
15
     “uneven quality — oftentimes shoddy, rarely timely, sometimes endangering civilians’
16
     liberties and Privacy Act protections, occasionally taken from already-published sources,
17
     and more often than not unrelated to counterterrorism.”32
18
             E. Defendants discriminated against demonstrators with disabilities by
19
             subjecting them to excessive force when they are unable to move due to their
20
             disability, failing to provide clear and consistent directions with an
21

22

23
     27
        Id.
     28
24      Jason Green, ‘Racism problem’: Muslim SJPD officer suing city, department, Bay Area News Group (Sep. 24,
     2018), https://www.mercurynews.com/2018/09/24/muslim-sjpd-officer-sues-city-department-over-racism-problem/.
     29
25      Id.
     30
        Jennifer Wadsworth, BlueLeaks Hack Suggests Bad Intel Fueled SJPD’s Violent Response to Recent Protests, San
26   Jose Inside (Sept. 15, 2020), https://www.sanjoseinside.com/news/blueleaks-hack-suggests-bad-intel-fueled-sjpds-
     violent-response-to-recent-protests/.
     31
27      Garcia, supra, at 34.
     32
        Permanent Subcommittee of Investigations, United States Senate, Federal Support for and Involvement in State
28   and Local Fusion Centers 1 (Oct. 3, 2012), https://www.hsgac.senate.gov/imo/media/doc/10-3-
     2012%20PSI%20STAFF%20REPORT%20re%20FUSION%20CENTERS.2.pdf.
     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                                             42
                 Case
                    Case
                      5:20-cv-04824-BLF
                          5:21-cv-01705 Document
                                        Document147-1
                                                   FiledFiled
                                                         03/11/21
                                                              03/11/21
                                                                    Page
                                                                       Page
                                                                         43 of4372of 72




                 opportunity to comply, and failing to ensure that demonstrators have a safe

1
                 route of egress from protests.

2
     172.        Defendants routinely fail to provide reasonable accommodations for people with

3
     disabilities to equally participate in constitutionally protected free speech during
     demonstrations. Further, they fail to provide reasonable modifications to their orders such
4
     that a person with a disability will have the same opportunity to comply and/or escape
5
     brutal force.
6
     173.        In a recent report, the CITY OF SAN JOSÉ was found to be the only major city
7
     within the United States to govern without an Office of Disability Affairs and the CITY
8
     OF SAN JOSÉ Police Department wholly fails to track any data regarding disability
9
     status and accommodations.33
10
     174.        During each day of the Black Lives Matter demonstrations, Defendants failed to
11
     communicate orders to disperse, including instructions for doing so, warnings about
12
     imminent use of force, and declarations of unlawful assemblies. When Defendants have
13
     communicated orders, they were inaudible to most people in and near the demonstrations.
14
     The insufficient orders placed Plaintiff CARTWRIGHT and SJPJC Director Michele
15
     Mashburn at great risk of harm due to their disabilities.
16
     175.        SJPJC Director Michele Mashburn lives with multiple disabilities and chronic
17
     health conditions that limit her daily life activities and uses an electronic wheelchair for
18
     mobility. On May 29, 2020, Ms. Mashburn left her downtown apartment to join the
19
     demonstrations using her electronic wheelchair. Ms. Mashburn intended to join her
20
     friends participating in the demonstration, but when she approached the corner of 4th and
21
     Santa Clara Streets she saw the heavy police presence and decided not to continue
22   forward. The sheer number of police surrounding the crowd was dangerous for her,
23   because there were no clear paths for her to maneuver her chair in the event of an
24   emergency. Ms. Mashburn could hear indiscernible announcements from Defendants
25   from where she observed. Being unable to decipher what the police were saying also
26   made Ms. Mashburn weary of going into the crowd toward her friends. Instead, she sat
27

28
     33
          Tifanny Maciel, Juvenile Justice Involved Youth with Disabilities: An Epidemic of Misunderstanding, 1,8 (2020).
     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                                                   43
             Case
                Case
                  5:20-cv-04824-BLF
                      5:21-cv-01705 Document
                                    Document147-1
                                               FiledFiled
                                                     03/11/21
                                                          03/11/21
                                                                Page
                                                                   Page
                                                                     44 of4472of 72




     out and watched the demonstration from the sidelines rather than being able and free to

1
     participate in the anti-brutality demonstrations.

2
     176.    When Defendants began to deploy impact munitions, Ms. Mashburn saw impact

3
     munitions fly into multiple directions around her, even on the sidelines. Ms. Mashburn
     could see that Defendants were not exercising any restraint with who they were shooting
4
     and how, which made things especially dangerous for Ms. Mashburn in a wheelchair. She
5
     retreated home and seldom left her apartment in the days following to even go to work,
6
     because the police presence—given their extreme violence—was too dangerous with her
7
     disability.
8
     177.    Similarly, on May 30, 2020, Plaintiff SHAUNN CARTWRIGHT tried to stay
9
     back against a wall near City Hall on 4th Street while Defendants indiscriminately
10
     deployed chemical weapons into the crowd. She could not outrun the chemicals due to
11
     her disability. Defendants aimed at Ms. Cartwright as she attempted to make herself
12
     smaller and hide, and shot her four times in quick succession with impact munitions as if
13
     she were a sitting duck. The munitions struck her knee replacement and other parts of her
14
     body.
15
     178.    In another instance, on May 29, 2020, Ms. Cartwright, who attended the protest as
16
     a legal observer, attempted to take photos of the Defendants’ treatment of other
17
     demonstrators at E. Santa Clara and 7th Streets. Defendants approached her, and one
18
     DOE CITY OF SAN JOSÉ Police Officer attempted to stop Ms. Cartwright from
19
     recording by forcefully shoving her in the chest. Ms. Cartwright told the officer she had a
20
     disability, but the officer shoved her twice more anyway and almost knocked her to her
21
     feet.
22   179.    Ms. Cartwright endured significant trauma to her body. Her leg turned purple from
23   thigh to ankle, swelled, and the alignment of her artificial knee was affected. As a result,
24   Ms. Cartwright had to use crutches and undergo physical therapy. Because a DOE CITY
25   OF SAN JOSÉ Police Officer shoved Ms. Cartwright in the chest despite being warned
26   that she had a brain condition, she had to have her neurosurgeon team check whether the
27   wire had broken.
28


     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                           44
             Case
                Case
                  5:20-cv-04824-BLF
                      5:21-cv-01705 Document
                                    Document147-1
                                               FiledFiled
                                                     03/11/21
                                                          03/11/21
                                                                Page
                                                                   Page
                                                                     45 of4572of 72




                  F. Defendants participate in a culture that glorifies and encourages

1
                  violence and discrimination.

2
     180.    During her detention, Plaintiff SWIFT saw a group of CITY OF SAN JOSÉ Police

3
     Officers take a picture to send to their boss in order to show how much fun they were
     having. She also overheard the officers making jokes about George Floyd’s death. CITY
4
     OF SAN JOSÉ Police Officers around the area she was detained did not wear masks,
5
     despite the fact that they were engaging with the public during a pandemic.
6
     181.    Defendant JARED YUEN was captured on video shouting “Let’s get this
7
     motherfucker” and “Shut up, bitch” to a young woman who asked him a question. Yuen
8
     appeared visibly excited and eager to shoot demonstrators. When a protestor said “Fuck
9
     you”, Yuen could be seen on the video to rush forward and shoot impact munitions out of
10
     anger, and not because the use of force was necessary or reasonable. However, in
11
     response to widespread outcry over YUEN’s behavior, defendant Chief GARCIA stated
12
     publicly, inter alia, “He’s a good kid and a good cop.”34
13
                  G. CITY OF SAN JOSÉ officials made a number of false and misleading
14
                  statements to the public and media about the May 29 – June 7, 2020,
15
                  demonstrations and the actions of CITY OF SAN JOSÉ Police Officers.
16
     182.    For example, the After Action Report the CITY released emphasizes that SJPD
17
     had received reports of violence at other demonstrations around the country in a tone that
18
     is clearly exaggerated. One demonstrably false statement in the Report is the claim that
19
     SJPD received bulletins “in the days leading up to May 29th, 2020”, which stated that a
20
     Federal Security Officer at the Federal Building in Oakland was murdered during a
21
     protest and implies that this was related to the George Floyd protests.35 (The federal
22   security officer was killed on the evening of May 29, not prior to May 29, so SJPD could
23   not have received such reports; moreover, federal authorities have acknowledged that the
24   crime was committed by an individual linked to the “Boogaloo Boys” far-right white
25

26
     34
27      Robert Salonga, Let’s get this motherf—ker’: San Jose officer benched after viral protest comments, The Mercury
     News, May 31, 2020, https://www.mercurynews.com/2020/05/31/lets-get-this-motherf-ker-san-jose-officers-viral-
28   protest-comments-draw-wide-condemnation/.
     35
        Garcia, supra, at 34.
     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                                                45
             Case
                Case
                  5:20-cv-04824-BLF
                      5:21-cv-01705 Document
                                    Document147-1
                                               FiledFiled
                                                     03/11/21
                                                          03/11/21
                                                                Page
                                                                   Page
                                                                     46 of4672of 72




     supremacist movement, and was not related to the George Floyd protests.)36

1
     183.    The CITY released only three selected, edited excerpts from the SJPD body

2
     camera footage to the public, rather than releasing all of the body camera footage. In

3
     particular, the CITY withheld the body camera footage of the most serious excessive
     force incidents.
4
     184.    The After Action Report also contains a highly misleading summary of the injuries
5
     sustained by protesters.37 This summary is based only on the few protester injuries that
6
     the police documented in their reports, plus one additional high-profile injury that was
7
     reported in the media. Since CITY OF SAN JOSÉ Police Officers failed to summon
8
     medical aid for any of the plaintiffs herein, for example, none of their injuries are
9
     included in these numbers. In fact, the report lists the number of injuries to protesters on
10
     May 29 as only nine, but the report also states that officers expended approximately 246
11
     40mm foam baton rounds, 200 OC/pepper spray rounds, 100 37mm foam baton rounds, 2
12
     beanbag rounds, 30 stinger grenades, 13 flashbangs, and 45 baton strikes on May 29
13
     alone.38 These facts show that far more than nine people, and far more than the thirteen
14
     named individual plaintiffs herein, were injured.
15
     185.    While GARCIA accused rioters of causing “millions of dollars” in property
16
     damage, private business reported about $160,000 in vandalism and theft, and the CITY
17
     estimated only $120,000 in damages.39 The largest cost, according to the CITY’s damage
18
     estimates from May 29 to June 13, was the amount the CITY paid to deploy 816 police,
19
     seven firefighters, and four non-sworn employees.40
20
     186.    Defendants’ acts were willful, wanton, malicious, and oppressive, and done with
21
     conscious disregard and deliberate indifference for plaintiff’s rights and safety, justifying
22   an award of punitive damages.
23   187.    As a direct and proximate result of the conduct of defendants described herein,
24

25
     36
        Maria Dinzeo, Two Charged in Murder of Oakland Federal Officer During Protests, Courthouse News Service
26   (Jun. 16, 2020), https://www.courthousenews.com/two-charged-in-murder-of-oakland-federal-officer-during-
     protests/.
     37
27      Garcia, supra, at 119-121.
     38
        Id. at 102-108
     39
28      Wadsworth, supra.
     40
        Id.
     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                                          46
              Case
                 Case
                   5:20-cv-04824-BLF
                       5:21-cv-01705 Document
                                     Document147-1
                                                FiledFiled
                                                      03/11/21
                                                           03/11/21
                                                                 Page
                                                                    Page
                                                                      47 of4772of 72




     plaintiffs have been denied their constitutional, statutory and legal rights as stated below,

1
     and have suffered general and special damages, including but not limited to, pain,

2
     suffering, humiliation, emotional distress, fear, anxiety, disabilities, medical and related

3
     expenses, lost wages, damage to career, and other damages in amounts according to
     proof.
4
     188.     Plaintiffs have incurred, and will continue to incur, attorneys’ fees and costs in
5
     amounts to be determined according to proof.
6
               VI. MONELL AND SUPERVISORY LIABILITY ALLEGATIONS
7
     189.     The constitutional violations alleged herein were the proximate result of decisions,
8
     orders, acts, and omissions of the CITY OF SAN JOSÉ’s authorized policymakers
9
     including but not limited to defendants LICCARDO, GARCIA, and SYKES.
10
     190.     For LICCARDO, GARCIA and SYKES, this included the decision to declare a
11
     curfew on May 31, which was unconstitutional as further explained below, and used as a
12
     pretext to wrongfully arrest 70 people.
13
     191.     LICCARDO, GARCIA, SYKES, and DOE City officials caused the CITY OF
14
     SAN JOSÉ Police Officers’ constitutional violations complained of herein by failing to
15
     provide adequate policies, training, supervision, and command of their officers assigned
16
     to the May 29- June 7, 2020, demonstrations to stop the officers from engaging in racial
17
     and religious profiling and harassment, use of excessive force, wrongful arrests, and
18
     deprivation of First Amendment rights. This included, but is not limited to, sending
19
     inadequately trained commanders and officers to the May 29 - June 7, 2020,
20
     demonstrations. The CITY has admitted in its After Action Report approved by
21
     defendant Police Chief GARCIA and defendant City Manager SYKES that the CITY OF
22   SAN JOSÉ Police Officers who responded to the demonstrations were inadequately
23   trained and supervised, and that the SJPD failed to call in more experienced agencies
24   through mutual aid.
25            Much of the Department’s personnel lack experience and tenure in their
26
              rank. . . . In recent years, the Department has engaged in rapid hiring
              which dilutes the experience pool. Most of the Department’s officers have
27            never experienced civil unrest of this type. Crowd control training has been
28
              minimal and infrequent as mass training requires time away from already
              depleted patrol staffing. In some instances, commanders lacked the
     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                             47
              Case
                 Case
                   5:20-cv-04824-BLF
                       5:21-cv-01705 Document
                                     Document147-1
                                                FiledFiled
                                                      03/11/21
                                                           03/11/21
                                                                 Page
                                                                    Page
                                                                      48 of4872of 72




              sufficient training and experience in the implementation of the [Incident
              Command System] as it related to crowd control. 41
1             ....
2
              There were no patrol commanders in the field for the first two days,
              resulting in a lack of continuity in communicating mission objectives and
3             tactical plans.42
              ....
4

5             Special Operations commanders expressed concern that without patrol
              commanders in the field, their span of control was unmanageable….
6
              …[A]t times, [Mobile Field Force] sergeants began making independent
7             decisions about where to move the crowd without unity in command and
              full understanding of the mission. 43
8
              ....
9
              While some command staff have received training in crowd control, few of
10            those trained were involved on the ground during the [May-June 2020
11            demonstrations].44

12   192.     Defendant GARCIA and the CITY OF SAN JOSÉ Police Department changed
13   its policies days before the May 29, 2020, demonstration to allow use of additional
14   chemical agent devices and allow use of impact munitions that it had previously
15   prohibited in crowd control situations and which it acknowledges can cause serious
16   injury or death.45 These and other impact munitions are highly likely to cause
17   unjustified injuries when used in crowds, but GARCIA and other CITY OF SAN JOSÉ
18   Police supervisors failed to adequately train and supervise the officers supplied with the
19   dangerous munitions.
20   193.     LICCARDO, GARCIA, SYKES and DOE City officials caused the CITY OF
21   SAN JOSÉ Police Officers’ constitutional violations complained of herein by equipping
22   inadequately trained officers with highly dangerous impact munitions, explosive grenades
23   and chemical weapons; approving the use of impact munitions, explosive grenades and

24   chemical weapons at the demonstrations, which resulted in such weapons being used in

25

26
     41
        Garcia, supra, at 4.
     42
27      Id. at 5.
     43
        Id. at 47.
     44
28      Id. at 32.
     45
        Id. at 167-168, 170-172.
     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                          48
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    49 of4972of 72




     an unconstitutional, indiscriminate, racially discriminatory, unnecessary, and excessive

1
     manner; failing to have adequate policies and practices for oversight of the use of such

2
     dangerous weapons; and by failing to train or have an explicit policy requiring CITY OF

3
     SAN JOSÉ Police Officers to intervene in and report excessive force by other officers
     when they are present and observe it.
4
     194.   Plaintiffs further allege that the constitutional violations alleged herein were the
5
     proximate result of a repeated course of conduct by members of the SJPD tantamount to a
6
     custom, policy, pattern or repeated practice of condoning, ratifying and/or tacitly
7
     encouraging the abuse of police authority, and disregard for the constitutional rights of
8
     citizens, including the rights of the plaintiffs and class members.
9
     195.   Plaintiffs are further informed and believe and thereon allege that the
10
     constitutional violations alleged herein were the proximate result of a custom, policy,
11
     pattern or practice of deliberate indifference by defendant CITY OF SAN JOSÉ to the
12
     repeated violations of the constitutional rights of citizens by defendant CITY OF SAN
13
     JOSÉ’s Police Officers, which have included, but are not limited to, the repeated use of
14
     excessive force, racial and religious bias and profiling, and the repeated failure to
15
     properly and/or adequately train, supervise and/or discipline officers with respect to the
16
     use of excessive force, constitutional limitations on the use of force, and racial and
17
     religious bias and profiling; the repeated failure by CITY OF SAN JOSÉ’s high ranking
18
     officials, police department managers and/or supervisors to hold officers accountable for
19
     violating the rights of citizens; and/or other customs, policies and/or practices subject to
20
     continuing discovery.
21
     196.   Plaintiffs are informed and believe that defendants GARCIA, DWYER, SYKES,
22   LOPEZ, TASSIO, and DOE defendants, and/or each of them, caused the violation of the
23   plaintiffs’ constitutional rights as a result of their supervisory malfeasance and/or
24   deliberate indifference to the need for more or different training, supervision and/or
25   discipline of the CITY OF SAN JOSÉ Police personnel assigned to the subject incident,
26   including, but not limited to, defendants YUEN, CURRY, DELGADO, and the DOE
27   defendants, and each of them, to prevent the foreseeable violation of plaintiffs’
28   constitutional rights, as further discussed above.

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                             49
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    50 of5072of 72




                              VII. CLASS ACTION ALLEGATIONS

1
     197.   Class representative plaintiffs JOSEPH CAÑAS; LESLIE VASQUEZ; PETER

2
     ALLEN; SHAUNN CARTWRIGHT; YESSICA RILES; JOSÉ GUSTAVO FLORES

3
     RODRIGUEZ; ALEX LEE; JOSÉPH MALDONADO; CINDY CUELLAR;
     MAHMOUDREZA NAEMEH; AND MEGAN SWIFT seek class certification pursuant
4
     to Fed.R.Civ.P. 23(a), Fed.R.Civ.P. 23(b)(2), and Fed.R.Civ.P. 23(b)(3) to pursue claims
5
     for damages, injunctive, and declaratory relief on behalf of themselves and all persons
6
     similarly situated.
7
        A. CLASS DEFINITION – 23(B)(2) (INJUNCTIVE RELIEF CLASS)
8
     198.   The injunctive relief class is defined as all persons who have in the past
9
     participated, presently are participating, or may in the future participate in, or be present
10
     at, demonstrations within the CITY OF SAN JOSÉ in the exercise of their rights of free
11
     speech, assembly, association, petition, and of the press, in general, and particularly as it
12
     relates to protesting police violence and discrimination against people of color, and
13
     observing, documenting or reporting on such protests.
14
        B. CLASS DEFINITIONS – 23(B)(3) (DAMAGES CLASSES)
15
     199.   One or more of the named plaintiffs (who are indicated for each class) bring this
16
     action individually and on behalf of a proposed class of all other persons similarly
17
     situated pursuant to Fed.R.Civ.P. Rule 23(b)(1), (b)(2) and (b)(3). The damages classes
18
     are defined as:
19
        1. Arrest Damages Class:
20
     200.   All persons present at or during the aftermath of protests regarding the killing of
21
     George Floyd in the CITY OF SAN JOSÉ, between May 29 and June 4, 2020, who were
22   arrested by CITY OF SAN JOSÉ Police Officers on suspicion of one or more of the
23   following misdemeanors or infractions, and never convicted of a crime related to this
24   arrest: failure to obey a curfew, failure to disperse, failure to follow a lawful order of a
25   police officer and/or unlawful assembly. The Class Representatives for this class are
26   MAHMOUDREZA NAEMEH, MEGAN SWIFT, ALEX LEE and SHAUNN
27   CARTWRIGHT.
28      2. Direct Force Damages Class

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                              50
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    51 of5172of 72




     201.   The direct force damages class is defined as all person who were present during

1
     the May 29 – June 7, 2020, anti-police violence/racial justice demonstrations in the

2
     general downtown San José area, who did not engage in any conduct justifying the

3
     defendants' use of force against them, and who were subjected to the use of force,
     including those who CITY OF SAN JOSÉ Police Officers hit with projectiles, struck with
4
     batons, or who were injured by chemical agents or grenades deployed by the CITY OF
5
     SAN JOSÉ Police at the demonstrations. The Class Representatives for this class are
6
     JOSEPH CAÑAS; LESLIE VASQUEZ; PETER ALLEN; SHAUNN CARTWRIGHT;
7
     YESSICA RILES; JOSÉ GUSTAVO FLORES RODRIGUEZ; ALEX LEE; JOSÉPH
8
     MALDONADO; CINDY CUELLAR; MAHMOUDREZA NAEMEH; AND MEGAN
9
     SWIFT.
10
            C. RULE 23 PREREQUISITES
11
                        i. Numerosity
12
     202.   This case satisfies the prerequisites of a Rule 23 class action. The class is so
13
     numerous that joinder of all members is impracticable. The injunctive relief class consists
14
     of hundreds or even thousands of people. The direct force damages class consists of at
15
     least 50 or more people. The arrest damages class consists of 70-131 people. Plaintiffs do
16
     not know the identities of all of the class members.
17
                        ii.       Questions of Law or Fact Prevail
18
     203.   There are questions of law and fact common to the class, in that the named
19
     plaintiffs claim that defendants’ unlawful indiscriminate use of force and threats of force
20
     at the San José demonstrations described herein, were based on San José Police
21
     Department policies and orders that were unlawful and chilled their First Amendment
22   rights, including but not limited to unwarranted use of riot weapons including impact
23   munitions, ‘flashbang’ and Stinger grenades, chemical weapons, batons, and physical
24   violence by officers with their strikes, blows or kicks against protestors who did not pose
25   a threat to officers, and unlawful curfews targeting protestors against racism and police
26   violence.
27   204.   The questions of law and/or fact which predominate over any question affecting
28   only individual members include, but are not limited to:

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                              51
           Case
              Case
                5:20-cv-04824-BLF
                    5:21-cv-01705 Document
                                  Document147-1
                                             FiledFiled
                                                   03/11/21
                                                        03/11/21
                                                              Page
                                                                 Page
                                                                   52 of5272of 72




           -   Whether defendants improperly declared an unlawful assembly or assemblies,

1
               without justification and without adequate sound amplification and without

2
               providing directions, means, and opportunity to disperse before taking violent,

3
               injurious and potentially deadly police action;
           -   Whether the curfew imposed was unjustified and unconstitutional;
4
           -   Whether defendants used excessive force against the crowd, without regard to
5
               whether the individuals against whom force was used were engaged in conduct
6
               justifying such force;
7
           -   Whether defendants routinely used impact munitions and other force against
8
               demonstrators and observers even though those people were not engaging in
9
               conduct justifying such force;
10
           -   Whether the officers who used force at the events in question were properly
11
               trained in use of force standards and the proper use of the weapons they were
12
               given;
13
           -   Whether when arresting people at these demonstrations, defendants routinely
14
               subjected arrestees to prolonged detention in vehicles without all occupants
15
               being masked and without adequate ventilation for COVID-19 safety;
16
           -   Whether the length of the arrestees’ detention was excessive and whether it
17
               was reasonable to transport them to distant malls to be released;
18
           -   Whether defendants were obligated to provide decontamination and medical
19
               treatment to persons impacted by their chemical weapons, impact munitions
20
               and grenades;
21
           -   Whether defendants' motivation for the unlawful assembly declarations,
22             curfew, use of force and arrests was to deprive participants of their First
23             Amendment rights;
24         -   Whether defendants engaged in racial, content and viewpoint-discrimination;
25         -   Whether the defendants failed to accommodate disabled demonstrators by not
26             providing them adequate opportunity and ability to avoid being subjected to
27             use of force and arrest;
28


     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                            52
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    53 of5372of 72




            -   Whether these actions violated the class members’ First, Fourth, and

1
                Fourteenth amendment rights and their California analogues;

2
            -   Whether these actions violated the Americans with Disabilities Act;

3
            -   Did some or all of the conduct described above constitute a policy or custom of
                defendant CITY OF SAN JOSÉ;
4
            -   Whether any individual defendants entitled to qualified immunity on the
5
                federal claims;
6
            -   Whether any of the conduct alleged herein violated Cal. Civil Code, § 52.1;
7
            -   Whether general class wide damages are available to the Damages Classes; and
8
            -   Whether statutory damages under § 52.1 are available to the Damages Classes.
9
     205.   By declaring unlawful assemblies and a curfew, ordering officers to use highly
10
     dangerous weapons on the crowd at the demonstrations, failing to adequate adequately
11
     train the officers given impact munitions and other dangerous weapons at the
12
     demonstrations in the use of those weapons, failing to adequately respond to accusations
13
     of racism and Islamophobia within the SJPD and failing to adequately discipline and train
14
     officers accused of excessive force, racist and Islamophobic misconduct, allowing a
15
     culture of violence, racism and Islamophobia to exist within the SJPD, and failing to
16
     adopt policies prohibiting race, religion, national origin, and viewpoint discrimination
17
     and use of excessive force. As further described above, defendants have acted on grounds
18
     generally applicable to the class, so that injunctive and declaratory relief is appropriate
19
     respecting the class as a whole.
20
     206.   The questions of law and fact common to the classes, which are outlined above,
21
     predominate over any questions affecting only individual members.
22                       iii.     Typicality
23   207.   The claims of the named plaintiffs are typical of the claims of the class in that the
24   named plaintiffs and class members claim that their First Amendment rights have been
25   chilled by the same misconduct of defendants’ unlawful curfew law and related unlawful
26   arrests, as well as the aggressive and unwarranted use of force, including batons, impact
27   munitions, chemical agents, and grenades. Plaintiffs seek redress for the past violations of
28   their rights and protection to bar the repeat of those violations in the future.

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                            53
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    54 of5472of 72




     208.   Thus, the named plaintiffs have the same interests and have suffered the same type

1
     of damages as the class members. The class representative plaintiffs’ claims are based

2
     upon the same or similar legal theories as the claims of the class members of each class.

3
     Each class member suffered actual damages as a result of being subjected to one or more
     of the violations enumerated above. The actual injuries suffered by the named plaintiffs
4
     are similar in type to the actual damages suffered by each class member although the
5
     severity of those injuries may vary among class members.
6
     209.   The class representatives will fairly and adequately protect the interests of the
7
     class because they were subject to the unlawful law enforcement conduct complained of
8
     herein, and have no interests antagonistic to the class.
9
                         iv.      Adequate Representation
10
     210.   The class representatives will fairly and adequately represent the common class
11
     interest. The class representatives have a strong interest in achieving the relief requested
12
     in this Complaint, they have no conflicts with members of the plaintiff class, and they
13
     will fairly and adequately protect the interests of the class.
14
     211.   The class representatives are represented by counsel who are well-experienced in
15
     federal civil rights class action litigation and are familiar with the issues in this case.
16
     212.   Counsel for the class representatives know of no conflicts among or between
17
     members of the class, the named plaintiffs, or the attorneys in this action.
18
                         v.        Maintenance and Superiority
19
     213.   In accordance with Fed.R.Civ.P. Rule 23(b)(1)(A), the prosecution of separate
20
     actions by individual members of the class would create a risk of inconsistent or
21
     incompatible standards of conduct for the defendants, thereby making a class action the
22   superior method of adjudicating the controversy.
23   214.   In accordance with Fed.R.Civ.P. Rule 23(b)(1)(B), prosecutions of separate
24   actions by individual members of the classes would create a risk of adjudications with
25   respect to individual members of the class which would, as a practical matter,
26   substantially impair or impede the interests of the other members of the class to protect
27   their interests.
28   215.   In accordance with Fed.R.Civ.P. Rule 23(b)(2), defendants have acted on grounds

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                                  54
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    55 of5572of 72




     generally applicable to the class.

1
     216.   In accordance with Fed.R.Civ.P. Rule 23(b)(3), the questions of law or fact

2
     common to the members of the class predominate over any questions affecting only

3
     individual members, and this class action is superior to other available methods for the
     fair and efficient adjudication of the controversy between the parties. Plaintiffs are
4
     informed and believe, and thereon allege, that the interests of class members in
5
     individually controlling the prosecution of a separate action is low in that most class
6
     members would be unable to individually prosecute any action at all. Plaintiffs are
7
     informed and believe, and thereon allege, that the amounts at stake for individuals are
8
     such that separate suits would be impracticable in that most members of the class will not
9
     be able to find counsel to represent them. Plaintiffs are informed and believe, and thereon
10
     allege, that it is desirable to concentrate all litigation in one forum because all of the
11
     claims arise in the same location, i.e., the CITY OF SAN JOSÉ. It will promote judicial
12
     efficiency to resolve the common questions of law and fact in one forum rather than in
13
     multiple courts.
14
     217.   Plaintiffs do not know the identities of most class members. Plaintiffs are
15
     informed and believe, and thereon allege, that the identities of the arrest class members
16
     are ascertainable from SJPD records. Plaintiffs are informed and believe, and thereon
17
     allege, that a significant number of direct force class members may be reached by the use
18
     of outreach efforts by organizations that participated in organizing the affected protests.
19
     218.   Plaintiffs know of no difficulty that will be encountered in the management of this
20
     litigation that would preclude its maintenance as a class action. Liability can be
21
     determined on a class-wide basis. Plaintiffs are informed and believe that defendants
22   have little or no records or evidence of any kind justifying any use of force against
23   individual demonstrators, and that defendants' only justifications for any use of force
24   against peaceful participants is based on facts which apply to all the peaceful participants
25   equally.
26   219.   General damages can also be determined through use of subclasses.
27   220.   In accordance with Fed.R.Civ.P. Rule 23(b)(3), class members must be furnished
28   with the best notice practicable under the circumstances, including individual notice to all

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                                 55
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    56 of5672of 72




     members who can be identified through reasonable effort. Plaintiffs contemplate that

1
     individual notice be given to class members at last known address by first class mail,

2
     email, cell phone outreach, social media, and efforts of organizations that organized the

3
     protests. Plaintiffs contemplate that the notice inform class members of the following
     regarding their damages claims:
4
             a.    The pendency of the class action, and the issues common to the class;
5
             b.    The nature of the action;
6
             c.    Their right to ‘opt out’ of the action within a given time, in which event
7
                   they will not be bound by a decision rendered in the class action;
8
             d.    Their right, if they do not ‘opt out,’ to be represented by their own counsel
9
                   and enter an appearance in the case; otherwise, they will be represented by
10
                   the named plaintiffs and their counsel; and
11
             e.    Their right, if they do not ‘opt out,’ to share in any recovery in favor of the
12
                   class, and conversely to be bound by any judgment on the common issues,
13
                   adverse to the class.
14

15
                                   VIII. CLAIMS FOR RELIEF
16
                             COUNT ONE – INJUNCTIVE RELIEF
17          (First, Fourth And Fourteenth Amendments, 42 U.S.C. § 1983; California
                       Constitution Articles 1 §§ 2, 3, 7, 13; Cal. Penal Code
18
                        § 835.5; Civil Code § 52.1; and Civil Code § 815.6)
19

20   221.    Plaintiffs reallege and incorporate herein by reference the preceding paragraphs of
21   this Complaint.
22   222.    The Defendants engaged in repeated, widespread violations of law, as outlined
23   above, over the course of at least several nights, using excessive force against hundreds if
24   not thousands of protestors in retaliation for their First Amendment activity; imposing a

25   curfew without accommodating the right to peaceable assembly and protest; declaring

26   unlawful assemblies without adequate sound amplification and without providing

27
     adequate notice, means and opportunity to disperse before taking aggressive police action

28
     including the use of highly dangerous PIW, chemical weapons and explosive grenades;

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                            56
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    57 of5772of 72




     hitting large numbers of protestors with batons, hands, grenades and/or PIW and using

1
     chemical weapons on them all with unreasonable and excessive force; failing to provide

2
     medical aid or decontamination to persons defendants shot and/or teargassed; unlawfully

3
     arresting and detaining 70 or more people and placing detainees at great risk of exposure
     to COVID-19 while on buses as described above; and targeting perceived people of color
4
     for these civil rights violations.
5
     223.   The CITY, through GARCIA and the SJPD, has failed to train its officers in the
6
     constitutional responses to demonstrations as revealed by the above allegations.
7
     224.    Without intervention by this Court, the plaintiffs, including the NAACP and
8
     SJPJC and the Injunctive Relief class members, who have participated, observed or
9
     documented protest activities and wish to do so in the future, particularly related to police
10
     violence and racial justice, are at risk of having their rights violated in the future due to
11
     the defendants’ demonstrated pattern of constitutional violations. The plaintiffs have no
12
     adequate remedy at law to protect the future lawful exercise of their constitutional rights,
13
     and, without action by this court, will suffer irreparable injury, thereby entitling them to
14
     injunctive and declaratory relief.
15
     225.   The Defendants have acted and refused to act on grounds generally applicable to
16
     the putative Injunctive Relief Class. Injunctive and declaratory relief for the class as a
17
     whole is appropriate.
18
     226.   Defendants’ policies, practices, customs, conduct and acts alleged herein have
19
     resulted and will continue to result in irreparable injury to the plaintiffs, including but not
20
     limited to violations of their constitutional and statutory rights. Plaintiffs have no plain,
21
     adequate or complete remedy at law to address the wrongs described herein. Plaintiffs
22   intend in the future to exercise their constitutional rights of freedom of speech and
23   association by engaging in demonstrations, observation and documentation of
24   demonstrations and police actions, and other expressive activities in the CITY OF SAN
25   JOSÉ. Defendants’ conduct described herein has created fear, anxiety and uncertainty
26   among plaintiffs with respect to their exercise now and in the future of these
27   constitutional rights.
28   227.   Specifically, plaintiffs are concerned that if they participate in, observe or

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                              57
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    58 of5872of 72




     document protest activities in the CITY OF SAN JOSÉ they will again be subjected to

1
     unreasonable and excessive force by CITY OF SAN JOSÉ Police Officers.

2
     228.   Plaintiffs are concerned that, when engaged in protest activities, Defendants will

3
     impose curfews without accommodating or attempting to accommodate First Amendment
     rights; will not provide adequate notice of such curfews or in the event unlawful
4
     assemblies are declared; will not provide adequate means and opportunity to disperse;
5
     and will again employ indiscriminate, racially discriminatory, unreasonable or excessive
6
     force, injuring and terrifying protestors.
7
     229.   Plaintiffs are also concerned that they will be wrongfully arrested and detained
8
     under conditions that increase their risk of infection with COVID-19.
9
     230.   Plaintiffs therefore seek injunctive relief from this court to ensure that plaintiffs
10
     and persons similarly situated will not suffer violations of their rights from defendants’
11
     illegal and unconstitutional policies, customs, and practices described herein.
12
     231.   Plaintiffs also seek injunctive relief in the form of an order requiring that
13
     defendants seal and destroy and records derived from the arrests of the Arrest Damages
14
     Class, including fingerprints, photographs, and other identification and descriptive
15
     information, and all information, and biological samples and information obtained from
16
     such biological samples collected from the Arrest Damages Class, and identify to the
17
     Arrest Damages Class all entities and agencies to which such information has been
18
     disseminated; and that all such disseminated records be collected and destroyed.
19
                           COUNT TWO – DECLARATORY RELIEF
20
     232.   Plaintiffs re-allege and incorporate by reference the preceding paragraphs of this
21
     Complaint.
22   233.   An actual controversy exists between plaintiffs and defendants in that plaintiffs
23   contend that the policies, practices and conduct of defendants alleged herein are unlawful
24   and unconstitutional, whereas plaintiffs are informed and believe that defendants contend
25   that said policies, practices and conduct are lawful and constitutional. Plaintiffs therefore
26   seek a declaration of rights with respect to this controversy pursuant to 28 U.S.C. §§
27   2201-2202.
28


     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                             58
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    59 of5972of 72




                              COUNT THREE – 42 U.S.C. § 1983
                           VIOLATION OF FIRST AMENDMENT RIGHTS
1

2
     234.   Plaintiffs re-allege and incorporate by reference the preceding paragraphs of this

3
     Complaint.
     235.   Plaintiffs’ association with the anti-police violence/racial justice demonstrations
4
     and observation and/or documentation of the police response were substantial and
5
     motivating factors for the defendants use excessive force on all of the plaintiffs, and in
6
     the case of CARTWRIGHT, LEE, SWIFT, NAEMEH and the Arrest Damages Class,
7
     arrest them. The acts and/or omissions of the defendants, and each of them, individually
8
     and/or while acting in concert with one another, chilled the plaintiffs’ rights to freedom
9
     of speech, expression and association, under the First Amendment to the United States
10
     Constitution.
11
     236.   The curfew order also violated and chilled the plaintiffs’ First Amendment rights.
12
     237.   As a result of Defendants’ wrongful conduct, the named plaintiffs, Direct Force
13
     Damages Class members, and Arrest Damages class members suffered damages as
14
     alleged above.
15
     238.   As a result of Defendants’ wrongful conduct, and the potential that such conduct
16
     will recur, the Injunctive Relief Class is entitled to relief from the potential that such
17
     violations will recur.
18
     239.   Wherefore, the plaintiffs pray for relief as hereinafter set forth.
19
                             COUNT FOUR - 42 U.S.C. § 1983
20                    EXCESSIVE FORCE – U.S. Const., 4th and 14th Amds.
21
     240.   Plaintiffs re-allege and incorporate by reference the preceding paragraphs of this
22
     Complaint.
23   241.   The acts and/or omissions of the defendants, and each of them, individually and/or
24   while acting in concert with one another, violated plaintiffs’ rights to be free from
25   excessive force, under the Fourth and Fourteenth Amendments to the United States
26   Constitution.
27   242.   As a result of Defendants’ wrongful conduct, all of the named plaintiffs and the
28   Direct Force Damages Class members suffered damages as alleged above.

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                                 59
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    60 of6072of 72




     243.   As a result of Defendants’ wrongful conduct, and the potential that such conduct

1
     will recur, the Injunctive Relief Class is entitled to relief from the potential that such

2
     violations will recur.

3
     244.   Wherefore, the plaintiffs pray for relief as hereinafter set forth.
                             COUNT FIVE –42 U.S.C. § 1983
4
                   WRONGFUL ARREST – U.S. Const., 4th and 14th Amds.
5         (By Plaintiffs NAACP, SJPJC, CARTWRIGHT, LEE, SWIFT, NAEMEH,
         ARREST DAMAGES CLASS, and INJUNCTIVE RELIEF CLASS against
6
         Defendants CITY OF SAN JOSÉ, SYKES, GARCIA, DWYER, AND DOES)
7
     245.   Plaintiffs re-allege and incorporate by reference the preceding paragraphs of this
8
     Complaint.
9
     246.    There was no probable cause to support the arrests of CARTWRIGHT, LEE,
10
     SWIFT, NAEMEH, and the ARREST DAMAGES CLASS. Therefore, the acts and/or
11
     omissions of the defendants, and each of them, individually and/or while acting in
12
     concert with one another, violated plaintiffs’ rights to be free from wrongful arrest, under
13
     the Fourth and Fourteenth Amendments to the United States Constitution.
14
     247.   CARTWRIGHT, LEE, SWIFT, NAEMEH, and all of the Arrest Damages Class
15
     members were arrested on suspicion of misdemeanors consisting of failure to obey a
16
     curfew, failure to disperse, failure to follow a lawful order of a police officer and/or
17
     unlawful assembly during the protests, and were placed on buses and driven to distant
18
     locations where they were released. While held on buses or otherwise detained prior to
19
     their release, Arrest Damages Class members held in enclosed vehicles with people who
20
     were not wearing masks, and the police removed masks from some of the plaintiffs and
21
     class members. This significantly increased their risk of COVID-19 exposure because,
22
     even if they had previously been similarly distanced from others during outdoor protests,
23   the risk of exposure is significantly greater in enclosed, unventilated spaces.
24   248.   Defendants’ above-described conduct violated Arrest Class members’ rights to be
25   free from unreasonable seizures under the Fourth Amendment and under the Fourteenth
26   Amendment’s due process clause and the state constitutional analogues.
27   249.   As a result of Defendants’ wrongful conduct, Arrest Damages Class members
28   suffered damages as alleged above.

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                                 60
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    61 of6172of 72




     250.   As a result of Defendants’ wrongful conduct, and the potential that such conduct

1
     will recur, the Injunctive Relief Class is entitled to relief from the potential that such

2
     violations will recur.

3
     251.   Wherefore, the plaintiffs pray for relief as hereinafter set forth.
                              COUNT SIX – 42 U.S.C. § 1983
4
                        EQUAL PROTECTION – U.S. Const., 14th Amd.
5
     252.   Plaintiffs re-allege and incorporate by reference the preceding paragraphs of this
6
     Complaint.
7
     253.   The named and DOE unidentified defendants subjected plaintiffs, many of whom
8
     are people of color, and all of whom were protesting anti-Black racist police violence and
9
     in support of the movement for Black lives, to excessive force and/or unlawful detention
10
     and arrest, and/or suppressed their right to freedom of speech and assembly, with
11
     discriminatory motive and intent, and racial animus toward each and every plaintiff
12
     individually and as a group, either because of their identity and/or because of what they
13
     were protesting, and therefore violated plaintiffs’ rights under the Equal Protection
14
     Clause of the Fourteenth Amendment.
15
     254.   As a result of Defendants’ wrongful conduct, all of the plaintiffs and damages
16
     class members suffered damages as alleged above.
17
     255.   As a result of Defendants’ wrongful conduct, and the potential that such conduct
18
     will recur, the Injunctive Relief Class is entitled to relief from the potential that such
19
     violations will recur.
20
     256.   Wherefore, the plaintiffs pray for relief as hereinafter set forth.
21
                           COUNT SEVEN – 42 U.S.C. § 1982
22          FREEDOM OF MOVEMENT – U.S. Const., 4th, 9th and 14th Amds.
        (By Plaintiffs NAACP, SJPJC, ALEX LEE, SHAUNN CARTWRIGHT, the
23     INJUNCTIVE RELIEF CLASS and the ARREST DAMAGES CLASS against
24   Defendants CITY OF SAN JOSÉ, LICCARDO, SYKES, GARCIA and DOE CITY
                          OF SAN JOSÉ POLICE OFFICERS)
25

26   257.   Plaintiffs re-allege and incorporate by reference the preceding paragraphs of this

27
     Complaint.

28
     258.   The curfew order violated the plaintiffs’ constitutionally protected freedom of

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                                 61
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    62 of6272of 72




     movement. “Citizens have a fundamental right of free movement, ‘historically part of the

1
     amenities of life as we have known them.’” Nunez by Nunez v. City of San Diego, 114

2
     F.3d 935, 944 (9th Cir. 1997) (internal citations omitted); United States v. Wheeler, 254

3
     U.S. 281, 293 (1920). As discussed above, the curfew order was without lawful basis and
     was not narrowly tailored to serve a compelling government interest.
4
     259.   Therefore, the acts and/or omissions of the defendants, and each of them,
5
     individually and/or while acting in concert with one another, violated plaintiffs
6
     CARTWRIGHT, LEE, NAACP and SJPJC’s members and constituents, and the
7
     ARREST DAMAGES CLASS members’ rights to freedom of movement under the Fifth,
8
     Ninth and Fourteenth Amendments.
9
     260.   As a result of Defendants’ wrongful conduct, CARTWRIGHT, LEE, and the arrest
10
     damages class members suffered damages as alleged above.
11
     261.   As a result of Defendants’ wrongful conduct, and the potential that such conduct
12
     will recur, the Injunctive Relief Class is entitled to relief from the potential that such
13
     violations will recur.
14
     262.   Wherefore, the plaintiffs pray for relief as hereinafter set forth.
15
                                 COUNT EIGHT – 42 U.S.C. § 1983
16                                FAILURE TO INTERVENE
     (By All Plaintiffs against SYKES, GARCIA, DWYER, YUEN, CURRY, DELGADO
17
                                        and DOES)
18
     263.   Plaintiffs re-allege and incorporate by reference the preceding paragraphs of this
19
     Complaint.
20
     264.   During the events described above, the Defendants stood by without intervening to
21
     prevent the violations of Plaintiffs’ constitutional rights heretofore alleged, even though
22
     the violations occurred in plain view of numerous CITY OF SAN JOSÉ Police Officers
23
     and all of the Police Defendants had the opportunity and duty to do so.
24
     265.   Defendants’ failure to intervene was caused in part by the CITY OF SAN JOSÉ’s,
25
     SYKES and GARCIA’s failure to provide adequate policies and training requiring CITY
26
     OF SAN JOSÉ Police Officers to intervene in and report excessive force by other officers
27
     when they are present and observe it.
28
     266.   The misconduct described in this Count was objectively unreasonable and was
     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                                 62
               Case
                  Case
                    5:20-cv-04824-BLF
                        5:21-cv-01705 Document
                                      Document147-1
                                                 FiledFiled
                                                       03/11/21
                                                            03/11/21
                                                                  Page
                                                                     Page
                                                                       63 of6372of 72




     undertaken intentionally, with malice and knowing disregard for Plaintiffs’ clearly

1
     established constitutional rights.

2
     267.      As a result of Defendants’ wrongful conduct, all of the plaintiffs and damages

3
     class members suffered damages as alleged above.
     268.      As a result of Defendants’ wrongful conduct, and the potential that such conduct
4
     will recur, the Injunctive Relief Class is entitled to relief from the potential that such
5
     violations will recur.
6
     269.      Wherefore, the plaintiffs pray for relief as hereinafter set forth.
7

8
                         COUNT NINE – 42 U.S.C. § 1983
9       CONSPIRACY TO DEPRIVE PLAINTIFFS OF THEIR CONSTITUTIONAL
10                              RIGHTS

11   270.      Plaintiffs re-allege and incorporate by reference the preceding paragraphs of this
12   Complaint.
13   271.      Count Nine is alleged against all Defendants.
14   272.      Defendants CITY OF SAN JOSÉ, DAVID SYKES, SAM LICCARDO,
15   EDGARDO GARCIA; JASON DWYER; JARED YUEN; SEAN MICHAEL CURRY,
16   OFFICER FNU DELGADO, and each of the as yet unidentified DOE defendants, acted
17   in concert with each other and conspired by concerted action to accomplish an unlawful
18   purpose by unlawful means.
19   273.      EDGARDO GARCIA; JASON DWYER; JARED YUEN; SEAN MICHAEL
20   CURRY, OFFICER FNU DELGADO, and DOE CITY OF SAN JOSÉ Police Officers,
21   and each of them, took concrete steps to enter into an agreement to unlawfully use
22   excessive force on all Plaintiffs without notice or cause, and to detain and arrest certain
23   Plaintiffs, knowing they lacked reasonable suspicion and/or probable cause to do so, and
24   for the purpose of violating Plaintiffs’ First, Fourth, Ninth, and Fourteenth Amendment

25   rights.

26   274.      Defendants CITY OF SAN JOSÉ, SYKES, and LICCARDO took concrete steps

27
     to enter into an agreement with GARCIA, DWYER, YUEN, CURRY, DELGADO and

28
     DOES to retroactively justify and cover-up GARCIA, DWYER, YUEN, CURRY,

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                                 63
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    64 of6472of 72




     DELGADO and DOES’ unwarranted use of excessive force on all Plaintiffs and to

1
     unlawfully detain and arrest certain Plaintiffs for the purpose of violating Plaintiffs’ First,

2
     Fourth, Ninth, and Fourteenth Amendment rights.

3
     275.   In furtherance of this conspiracy, DWYER, YUEN, CURRY, DELGADO and
     DOES committed specific overt acts, misusing their police powers for the purpose of
4
     violating Plaintiff’s rights. They accomplished this goal by using unwarranted, excessive
5
     force on all Plaintiffs, including, but not limited to, using flashbang and stinger grenades
6
     to break up lawful demonstrations, shooting at individual protestors with impact
7
     munitions at close range, and releasing teargas into lawful crowds without notice.
8
     Defendants also unlawfully arrested certain Plaintiffs knowing they lacked reasonable
9
     suspicion and/or probable cause to do so.
10
     276.   Defendants CITY OF SAN JOSÉ, SYKES, LICCARDO and GARCIA committed
11
     additional specific overt acts, misusing their powers as high-ranking city officials for the
12
     purpose of violating Plaintiff’s rights. They accomplished this goal by issuing an
13
     unconstitutional curfew order without adequate notice and directing DWYER, YUEN,
14
     CURRY, DELGADO and DOES to enforce the order against Plaintiffs. Further, they
15
     covered-up DWYER, YUEN, CURRY, DELGADO and DOES’ constitutional violations
16
     of Plaintiffs’ rights by knowingly issuing an After Action Report which was purposely
17
     misleading as to the number of injuries to protestors at the hands of DWYER, YUEN,
18
     CURRY, DELGADO and DOES , and falsely claiming that they were reacting to the
19
     report of a murder of a federal officer at a protest, which has since been proven to be
20
     unrelated to the protests, and more notably, had not been issued prior to Defendant CITY
21
     OF SAN JOSÉ Police Officers’ violent actions.
22   277.   Each individual named and unknown Defendant is therefore liable for the
23   violation of Plaintiffs’ rights by any other individual Defendant.
24   278.   As a direct and proximate result of the result of the Defendants’ conspiracy,
25   Plaintiffs suffered damages as alleged above.
26   279.   Wherefore, the plaintiffs pray for relief as hereinafter set forth.
27

28


     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                             64
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    65 of6572of 72




                             COUNT TEN – 42 U.S.C. § 12131 et seq.
                            VIOLATION OF TITLE II OF THE A.D.A.
1

2
     280.   Plaintiffs re-allege and incorporate by reference the preceding paragraphs of this

3
     Complaint.
     281.   The Americans with Disabilities Act and its implementing regulations provide that
4
     “no qualified individual with a disability shall, by reason of such disability, be excluded
5
     from participation in or be denied the benefits of the services, programs, or activities of a
6
     public entity, or be subjected to discrimination by any such entity.” 42 U.S.C. § 12132;
7
     28 C.F.R. § 35.149. Title II’s requirements extend to “anything a public entity does,”
8
     including arrests and other law enforcement interactions. 8 C.F.R. § 35, app. B. Despite
9
     these requirements, Defendants violated the ADA and its implementing regulations in
10
     multiple ways.
11
     282.   Defendants have an affirmative obligation to make benefits, services, and
12
     programs accessible to people with disabilities. § 35.150. “The general regulatory
13
     obligation to modify policies, practices, or procedures requires law enforcement to make
14
     changes in policies that result in discriminatory arrests or abuse of individuals with
15
     disabilities.” 28 C.F.R. pt. 35, app. B. Defendants, however, have failed to make
16
     reasonable modifications that will make law enforcement’s actions equally accessible to
17
     people with disabilities; indeed, their responses to protests actively deny people with
18
     disabilities their rights at protests.
19
     283.   Title II protects people with disabilities against facially neutral policies that
20
     burden people with disabilities more than others, by requiring that the public entity
21
     provide reasonable modifications to avoid the discrimination unless the public entity can
22
     demonstrate that such modifications would result in a fundamental alteration of the
23   program. 28 C.F.R. § 35.130(b)(7); Crowder v. Kitagaw, 81 F. 3d 1480 (9th Cir. 1996).
24   284.    Defendants’ use of teargas, pepper balls, and other chemical irritants poses a
25   significant risk of harm or death for people with respiratory and inflammatory conditions.
26   285.   The lack of clear egress routes for dispersal, and barriers to egress erected by
27   Defendants, violate the rights of people with disabilities who are forced to risk stampedes
28   and trampling from other protesters, law enforcement force, and other grievous harm.

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                               65
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    66 of6672of 72




     286.   The lack of clear and consistent directions likewise puts Plaintiffs, including those

1
     with mobility impairments, at significant risk of harm, arrest, and violence.

2
     287.   Defendants subjected Plaintiff SHAUNN CARTWRIGHT to use of force and

3
     arrest because they mistake Plaintiffs’ inaction, delayed action, or slowed action in
     response to orders to disperse and other commands as a refusal to comply.
4
     288.   Further, Defendants’ crowd management directives and other measures constitute
5
     programs and/or activities under the ADA. By failing to establish crowd management
6
     measures that permit protesters with disabilities an opportunity to avoid harm by police,
7
     Defendants have denied those people with disabilities meaningful access to their crowd
8
     management program/activity.
9
     289.   Pursuant to 42 U.S.C § 12133, Plaintiffs are entitled to declaratory and injunctive
10
     relief as well as damages and reasonable attorneys’ fees and costs.
11
                     COUNT ELEVEN – 29 U.S.C. §§ 794 et seq.
12           VIOLATION OF SECTION 504 OF THE REHABILITATION ACT
13                           (Against All Defendants)

14
     290.   Plaintiffs re-allege and incorporate by reference the preceding paragraphs of this

15
     Complaint.

16
     291.   Section 504 of the Rehabilitation Act (“Section 504”) and its implementing
     regulations provide that “[N]o otherwise qualified individual with a disability . . . shall,
17
     solely by reason of her or his disability, be excluded from the participation in, be denied
18
     the benefits of, or be subjected to discrimination under any program or activity receiving
19
     federal financial assistance . . .” 29 U.S.C. § 794. Defendants violate Section 504 in
20
     multiple ways. A “program or activity” means “all of the operations of a department,
21
     agency, special purpose district, or other instrumentality of a State or of a local
22
     government, or the entity of such State or local government that distributes such
23
     assistance and each such department or agency (and each other State or local government
24
     entity) to which the assistance is extended, in the case of assistance to a State or local
25
     government.” 29 U.S.C. 794(b)(1)(A), (B).
26
     292.   Section 504 regulations prohibit discrimination by a recipient of federal funds by
27
     denying a qualified person with a disability the opportunity to participate in or benefit
28
     from the aid, benefit, or service. 34 C.F.R. § 104.4(1)(i).
     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                             66
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    67 of6772of 72




     293.   Section 504 regulations prohibit discrimination by a recipient of federal funds by

1
     affording a qualified person with a disability an opportunity to participate in and benefit

2
     from the aid, benefit, or service that is not equal to that afforded others. 34 C.F.R. §

3
     104.4.(1)(ii).
     294.   Section 504 regulations prohibit discrimination by a recipient of federal funds by
4
     affording a qualified person with a disability an opportunity to participate in and benefit
5
     from the aid, benefit, or service that is not as effective as that provided others. 34 C.F.R.
6
     § 104.4.(1)(iii).
7
     295.   Section 504 regulations prohibit discrimination by a recipient of federal funds by
8
     “providing significant assistance to an agency, organization, or person that discriminates
9
     on the basis of [disability] in providing any aid, benefit, or service to beneficiaries of the
10
     recipients’ program or activity.” 34 C.F.R. § 104.4(1)(v).
11
     296.   Section 504 regulations prohibit discrimination by a recipient of federal funds by
12
     utilizing “criteria or methods of administration that have the effect of subjecting qualified
13
     [persons with disabilities] to discrimination on the basis of [disability].” 34 C.F.R. §
14
     104.4(4).
15
     297.   Section 504 regulations require that recipients of federal financial assistance “shall
16
     take appropriate steps to ensure that communications with their . . . beneficiaries are
17
     available to persons with impaired vision and hearing.” 28 C.F.R. § 41.51(e).
18
     298.   Plaintiffs are otherwise qualified to participate in the services, programs, or
19
     activities that are provided to individuals by Defendants. 29 U.S.C. § 794(b).
20
     299.   Defendants all receive federal financial assistance.
21
     300.   Through the acts and omissions described above, Defendants and their agents and
22   employees have and continue to violate the Rehabilitation Act and the regulations
23   promulgated thereunder by excluding Plaintiffs from participation in, denying Plaintiffs
24   the benefits of, and subjecting Plaintiffs based solely by reason of their disability to,
25   discrimination in Defendants’ services and activities in managing and regulating protests
26   in San Jose.
27   301.   Defendants’ use of teargas, pepper balls, and other chemical irritants poses a
28   significant risk of harm or death for people with respiratory and inflammatory conditions.

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                                67
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    68 of6872of 72




     302.   The lack of clear egress routes for dispersal, and barriers to egress erected by

1
     Defendants, violate the rights of people with disabilities who are forced to risk stampedes

2
     and trampling from other protesters, law enforcement force, and other grievous harm.

3
     303.   The lack of clear and consistent directions likewise puts Plaintiffs, including those
     with mobility impairments, at significant risk of harm, arrest, and violence.
4
     304.   Defendants subjected Plaintiff SHAUNN CARTWRIGHT to use of force and
5
     arrest because they mistake Plaintiffs’ inaction, delayed action, or slowed action in
6
     response to orders to disperse and other commands as a refusal to comply.
7
     305.   Further, Defendants’ crowd management directives and other measures constitute
8
     programs and/or activities under the Rehabilitation Act. By failing to establish crowd
9
     management measures that permit protesters with disabilities an opportunity to avoid
10
     harm by police, Defendants have denied those people with disabilities meaningful access
11
     to their crowd management program/activity.
12
     306.   As set forth above, Defendants have failed to satisfy their affirmative obligation to
13
     provide reasonable modifications and auxiliary aids and services that provide equal
14
     access, with or without a specific request from a person with a disability.
15
     307.   Defendants' failure to provide reasonable modifications was with deliberate
16
     indifference and reckless disregard to the rights of Plaintiffs.
17
     308.   Pursuant to 29 U.S.C. § 794(a), Plaintiffs are entitled to declaratory and injunctive
18
     relief as well as damages and reasonable attorneys’ fees and costs.
19

20
                             COUNT TWELVE – Cal. Civ. Code, § 52.1
21                        VIOLATION OF THE CALIFORNIA BANE ACT
22   309.   Plaintiffs re-allege and incorporate by reference the preceding paragraphs of this
23   Complaint.
24   310.   The acts and/or omissions of the defendants, and each of them, individually and/or
25   while acting in concert with one another, constituted interference, and attempted
26   interference, by threats, intimidation and coercion, with plaintiffs’ peaceable exercise and
27   enjoyment of rights secured by the Constitution and laws of the United States and the
28   State of California, in violation of California Civil Code § 52.1.

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                              68
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    69 of6972of 72




     311.   As a result of Defendants’ wrongful conduct, all of the plaintiffs and damages

1
     class members suffered damages as alleged above.

2
     312.   As a result of Defendants’ wrongful conduct, and the potential that such conduct

3
     will recur, the Injunctive Relief Class is entitled to relief from the potential that such
     violations will recur.
4
     313.   Wherefore, the plaintiffs pray for relief as hereinafter set forth.
5
                         COUNT THIRTEEN – Cal. Civ. Code, § 51.7
6
                      VIOLATION OF THE CALIFORNIA RALPH ACT
7
     314.   Plaintiffs re-allege and incorporate by reference the preceding paragraphs of this
8
     Complaint.
9
     315.   Plaintiffs are informed and believe bias against Plaintiffs’ perceived political
10
     affiliation with the protest against police violence and police racism, and bias against
11
     plaintiffs’ perceived race, national origin, and/or religion, were motivating reasons for the
12
     defendants’ above-described misconduct toward them.
13
     316.   Defendants' above-described conduct violated plaintiffs’ rights to be free from
14
     violence and intimidation by threat of violence because of their actual or perceived
15
     political affiliation and/or viewpoint, in violation of California Civil Code § 51.7.
16
     317.   As a result of Defendants’ wrongful conduct, all of the plaintiffs and damages
17
     class members suffered damages as alleged above.
18
     318.   As a result of Defendants’ wrongful conduct, and the potential that such conduct
19
     will recur, the Injunctive Relief Class is entitled to relief from the potential that such
20
     violations will recur.
21
     319.   Wherefore, the plaintiffs pray for relief as hereinafter set forth.
22

23                    COUNT FOURTEEN – ASSAULT AND BATTERY

24   320.   Plaintiffs re-allege and incorporate by reference the preceding paragraphs of this
25   Complaint.
26   321.   Defendants committed assault and battery on each of the plaintiffs, by shooting
27   them with PIW, hitting, shoving, using chemical weapons and other force on them.
28   322.   Said acts by defendants and/or each of them were unreasonable and excessive uses

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                                 69
              Case
                 Case
                   5:20-cv-04824-BLF
                       5:21-cv-01705 Document
                                     Document147-1
                                                FiledFiled
                                                      03/11/21
                                                           03/11/21
                                                                 Page
                                                                    Page
                                                                      70 of7072of 72




     of force.

1
     323.     Plaintiffs did not consent to the use of force against them and were injured

2
     thereby.

3
     324.     As a result of Defendants’ wrongful conduct, all of the plaintiffs and damages
     class members suffered damages as alleged above.
4
     325.     As a result of Defendants’ wrongful conduct, and the potential that such conduct
5
     will recur, the Injunctive Relief Class is entitled to relief from the potential that such
6
     violations will recur.
7
     326.     Wherefore, the plaintiffs pray for relief as hereinafter set forth.
8
          COUNT FIFTEEN – FALSE ARREST AND FALSE IMPRISONMENT
9      (By PLAINTIFFS NAACP, SJPJC, CARTWRIGHT, LEE, SWIFT, NAEMEH,
10     ARREST DAMAGES CLASS, and INJUNCTIVE RELIEF CLASS AGAINST
             CITY OF SAN JOSÉ, SYKES, GARCIA, DWYER, AND DOES)
11

12   327.     Plaintiffs re-allege and incorporate by reference the preceding paragraphs of this

13   Complaint.

14
     328.     Plaintiffs CARTWRIGHT, LEE, SWIFT, NAEMEH, NAACP and SJPJC

15
     members and constituents, and the ARREST DAMAGES CLASS were arrested without

16
     reasonable suspicion and without probable cause to believe that they had committed any
     crime.
17
     329.     Said plaintiffs were detained for an unreasonable length of time under unsafe
18
     conditions as heretofore alleged.
19
     330.     As a result of Defendants’ wrongful conduct, CARTWRIGHT, LEE, SWIFT,
20
     NAEMEH, and the arrest damages class members suffered damages as alleged above.
21
     331.     As a result of Defendants’ wrongful conduct, and the potential that such conduct
22
     will recur, the Injunctive Relief Class is entitled to relief from the potential that such
23
     violations will recur.
24
     332.     Wherefore, the plaintiffs pray for relief as hereinafter set forth.
25

26                               COUNT SIXTEEN – NEGLIGENCE
27
     333.     Plaintiffs re-allege and incorporate by reference the preceding paragraphs of this
28
     Complaint.
     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                                 70
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    71 of7172of 72




     334.   Defendants, and/or each of them, individually and/or while acting in concert with

1
     one another, owed plaintiffs the duty to use reasonable care to avoid causing foreseeable

2
     injury and damage to plaintiffs during the events described in this Complaint. The above-

3
     described acts and omissions of defendants breached the duty of care defendants owed to
     plaintiffs.
4
     335.   In doing the acts and/or omissions as alleged herein, Defendants and/or each of
5
     them, breached said duty to use reasonable care and said breach of duty caused, and/or
6
     contributed to the cause, of Plaintiffs’ injuries and damages as alleged in this Complaint.
7
     336.   Wherefore, the plaintiffs pray for relief as hereinafter set forth.
8

9
                                    IX. PRAYER FOR RELIEF
10
            WHEREFORE, plaintiffs pray for judgment against defendants as follows:
11
     1. For an order certifying the classes defined herein pursuant to Fed.R.Civ.P. 23(b)(2)
12
        and (b)(3);
13
     2. For preliminary and permanent injunctive relief restraining defendants from engaging
14
        in the unlawful and unconstitutional actions complained of above;
15
     3. For a declaratory judgment that defendants’ conduct complained of herein violated
16
        Plaintiffs’ rights under the Constitution and laws of the United States and California;
17
     4. For past, present, and future general damages for the named individual plaintiffs,
18
        Direct Force Damages Class and Arrest Damages Class members, including but not
19
        limited to, pain, suffering, permanent disfigurement and/or emotional distress to be
20
        determined according to proof;
21
     5. For past, present and future special damages for the named individual plaintiffs and
22      Direct Force Damages Class and Arrest Damages Class members, including, but not
23      limited to, medical expenses, lost wages, damage to career and/or other out of pocket
24      losses to be determined according to proof;
25   6. For punitive damages against the individual defendants and/or each of them, for the
26      named individual plaintiffs, Direct Force Damages Class and Arrest Damages Class
27      members, to be determined according to proof;
28   7. For statutory damages and exemplary damages pursuant to Cal. Civil Code §§ 52 and

     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                          71
            Case
               Case
                 5:20-cv-04824-BLF
                     5:21-cv-01705 Document
                                   Document147-1
                                              FiledFiled
                                                    03/11/21
                                                         03/11/21
                                                               Page
                                                                  Page
                                                                    72 of7272of 72




        52.1, to be determined according to proof, and for a $25,000 civil penalty per

1
        violation pursuant to Cal. Civil Code § 52, for the named individual plaintiffs, Direct

2
        Force Damages Class and Arrest Damages Class members;

3
     8. For pre- and post-judgment interest as permitted by law;
     9. For attorneys' fees pursuant to 42 U.S.C. § 1988 and Cal. Civil Code §§ 52 and 52.1,
4
        and/or other authorities, to be determined according to proof;
5
     10. For costs of suit;
6
     11. For such other and further relief as the Court may deem just and proper.
7

8
              X. CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
9
            Pursuant to Civil L.R. 3-16, the undersigned certifies that as of this date, other
10
     than the named parties, there is no such interest to report.
11
                                      XI. JURY TRIAL DEMAND
12
            Plaintiffs demand a jury trial.
13
     Dated: March 11, 2021
14

15
                              Respectfully submitted,

16                            /S/
                              By: Rachel Lederman
17
                              ALEXSIS C. BEACH & RACHEL LEDERMAN, Attorneys
18
                              LAWYERS COMMITTEE FOR CIVIL RIGHTS
19
                              Tifanei Ressl-Moyer
20
                              LAW OFFICES OF JAMES B. CHANIN
21
                              James B. Chanin
22
                              FLYNN LAW OFFICE
23                            R. Michael Flynn
24
                              Attorneys for plaintiffs NAACP et al.
25

26

27

28


     COMPLAINT NAACP, et al., v. CITY OF SAN JOSÉ                                            72
